 



Exhibit 10.62
Original Sheet No. 1
LARGE GENERATOR INTERCONNECTION AGREEMENT
entered into by the
Midwest Independent Transmission System Operator, Inc.
Interstate Power and Light Company
and
ITC Midwest LLC
entered into on the ____ day of ______, 2007

 



--------------------------------------------------------------------------------



 



Original Sheet No. 2
LARGE GENERATOR INTERCONNECTION
AGREEMENT (LGIA)
(Applicable to Generating Facilities that exceed 20 MW)
     THIS LARGE GENERATOR INTERCONNECTION AGREEMENT (“LGIA”) is made and entered
into this ____ day of ______, 2007, by and between Interstate Power and Light
Company , a corporation organized and existing under the laws of the State of
Iowa (“Interconnection Customer” with Large Generating Facilities), and ITC
Midwest LLC, a limited liability corporation organized and existing under the
laws of the State of Michigan (“Transmission Owner”), and the Midwest
Independent Transmission System Operator, Inc., a non-profit, non-stock
corporation organized and existing under the laws of the State of Delaware,
(“Transmission Provider”). Interconnection Customer, Transmission Owner and
Transmission Provider each may be referred to as a “Party,” or collectively as
the “Parties.”
RECITALS
     WHEREAS, Transmission Provider operates and/or controls the Transmission
System; and
     WHEREAS, Interconnection Customer intends to own, lease and/or control and
operate the Generating Facilities identified as Large Generating Facilities in
Appendix A to this LGIA; and,
     WHEREAS, Transmission Owner owns or operates the Transmission System, whose
operations are subject to the functional control of the Transmission Provider,
to which the Interconnection Customer desires to connect the Large Generating
Facility, and may therefore be required to construct certain Interconnection
Facilities and Network Upgrades, as set forth in this LGIA; and
     WHEREAS, Interconnection Customer, Transmission Owner and Transmission
Provider have agreed to enter into this LGIA for the purpose of interconnecting
the Large Generating Facility with the Transmission System;
     NOW, THEREFORE, in consideration of and subject to the mutual covenants
contained herein, it is agreed:
ARTICLE 1. DEFINITIONS
     When used in this LGIA, terms with initial capitalization that are not
defined in Article 1 shall have the meanings specified in the Article in which
they are used. Those capitalized terms used in this LGIA that are not otherwise
defined in this LGIA have the meaning set forth in the Tariff.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 3
     Adverse System Impact shall mean the negative effects due to technical or
operational limits on conductors or equipment being exceeded that may compromise
the safety and reliability of the electric system.
     Affected System shall mean an electric transmission or distribution system
or the electric system associated with an existing generating facility or of a
higher queued Generating Facility, which is an electric system other than the
Transmission System that may be affected by the Interconnection Request. An
Affected System may or may not be subject to FERC jurisdiction.
     Affected System Operator shall mean the entity that operates an Affected
System.
     Affiliate shall mean, with respect to a corporation, partnership or other
entity, each such other corporation, partnership or other entity that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such corporation, partnership or other entity.
     Ancillary Services shall mean those services that are necessary to support
the transmission of capacity and energy from resources to loads while
maintaining reliable operation of the Transmission System in accordance with
Good Utility Practice.
     Applicable Laws and Regulations shall mean all duly promulgated applicable
federal, state and local laws, regulations, rules, ordinances, codes, decrees,
judgments, directives, or judicial or administrative orders, permits and other
duly authorized actions of any Governmental Authority having jurisdiction over
the Parties, their respective facilities and/or the respective services they
provide.
     Applicable Reliability Council shall mean the reliability council of NERC
applicable to the Control Area of the Transmission System to which the
Generating Facility is directly interconnected.
     Applicable Reliability Standards shall mean the requirements and guidelines
of NERC, the Applicable Reliability Council, and the Control Area of the
Transmission System to which the Generating Facility is directly interconnected.
     Base Case shall mean the base case power flow, short circuit, and stability
databases used for the Interconnection Studies by the Transmission Provider or
Interconnection Customer.
     Breach shall mean the failure of a Party to perform or observe any material
term or condition of this LGIA.
     Breaching Party shall mean a Party that is in Breach of this LGIA.
     Business Day shall mean Monday through Friday, excluding Federal Holidays.
     Calendar Day shall mean any day including Saturday, Sunday or a Federal
Holiday.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 4
     Commercial Operation shall mean the status of a Generating Facility that
has commenced generating electricity for sale, excluding electricity generated
during Trial Operation.
     Commercial Operation Date of a unit shall mean the date on which the
Generating Facility commences Commercial Operation as agreed to by the Parties
pursuant to Appendix E to this LGIA.
     Confidential Information shall mean any proprietary or commercially or
competively sensitive information, trade secret or information regarding a plan,
specification, pattern, procedure, design, device, list, concept, policy or
compilation relating to the present or planned business of a Party, or any other
information as specified in Article 22, which is designated as confidential by
the Party supplying the information, whether conveyed orally, electronically, in
writing, through inspection, or otherwise, that is received by another Party and
is not disclosed except under the terms of a Confidential Information policy.
     Control Area shall mean an electrical system or systems bounded by
interconnection metering and telemetry, capable of controlling generation to
maintain its interchange schedule with other Control Areas and contributing to
frequency regulation of the interconnection. A Control Area must be certified by
the Applicable Reliability Council.
     Default shall mean the failure of a Breaching Party to cure its Breach in
accordance with Article 17 of this LGIA.
     Demonstrated Capability shall mean the continuous net real power output
that the Generating Facility is required to demonstrate in compliance with
Applicable Reliability Standards.
     Dispute Resolution shall mean the procedure for resolution of a dispute
between or among the Parties in which they will first attempt to resolve the
dispute on an informal basis.
     Distribution System shall mean the Transmission Owner’s facilities and
equipment, or the Distribution System of another party that is interconnected
with the Transmission Owner’s Transmission System, if any, connected to the
Transmission System, over which facilities transmission service or Wholesale
Distribution Service under the Tariff is available at the time the
Interconnection Customer has requested interconnection of a Generating Facility
for the purpose of either transmitting electric energy in interstate commerce or
selling electric energy at wholesale in interstate commerce and which are used
to transmit electricity to ultimate usage points such as homes and industries
directly from nearby generators or from interchanges with higher voltage
transmission networks which transport bulk power over longer distances. The
voltage levels at which distribution systems operate differ among Control Areas
and other entities owning distribution facilities interconnected to the
Transmission System.
     Distribution Upgrades shall mean the additions, modifications, and upgrades
to the Distribution System at or beyond the Point of Interconnection to
facilitate interconnection of the Generating Facility and render the delivery
service necessary to effect Interconnection

 



--------------------------------------------------------------------------------



 



Original Sheet No. 5
Customer’s wholesale sale of electricity in interstate commerce. Distribution
Upgrades do not include Interconnection Facilities.
     Effective Date shall mean the date on which this LGIA becomes effective
upon execution by the Parties subject to acceptance by the Commission, or if
filed unexecuted, upon the date specified by the Commission.
     Emergency Condition shall mean a condition or situation: (1) that in the
reasonable judgment of the Party making the claim is imminently likely to
endanger, or is contributing to the endangerment of, life, property, or public
health and safety; or (2) that, in the case of either Transmission Provider or
Transmission Owner, is imminently likely (as determined in a non-discriminatory
manner) to cause a material adverse effect on the security of, or damage to the
Transmission System, Transmission Owner’s Interconnection Facilities or the
electric systems of others to which the Transmission System is directly
connected; or (3) that, in the case of Interconnection Customer, is imminently
likely (as determined in a non-discriminatory manner) to cause a material
adverse effect on the security of, or damage to, the Generating Facility or
Interconnection Customer’s Interconnection Facilities. System restoration and
blackstart shall be considered Emergency Conditions; provided that
Interconnection Customer is not obligated by this LGIA to possess blackstart
capability. Any condition or situation that results from lack of sufficient
generating capacity to meet load requirements or that results solely from
economic conditions shall not constitute an Emergency Condition, unless one of
the enumerated conditions or situations identified in this definition also
exists.
     Energy Resource Interconnection Service (ER Interconnection Service) shall
mean an Interconnection Service that allows the Interconnection Customer to
connect its Generating Facility to the Transmission System or Distribution
System, as applicable, to be eligible to deliver the Generating Facility’s
electric output using the existing firm or non-firm capacity of the Transmission
System on an as available basis. Energy Resource Interconnection Service does
not convey transmission service.
     Engineering & Procurement (E&P) Agreement shall mean an agreement that
authorizes the Transmission Owner to begin engineering and procurement of long
lead-time items necessary for the establishment of the interconnection in order
to advance the implementation of the Interconnection Request.
     Environmental Law shall mean Applicable Laws or Regulations relating to
pollution or protection of the environment or natural resources.
     Federal Holiday shall mean a Federal Reserve Bank holiday for a Party that
has its principal place of business in the United States and a Canadian Federal
or Provincial banking holiday for a Party that has its principal place of
business located in Canada.
     Federal Power Act shall mean the Federal Power Act, as amended, 16 U.S.C.
§§ 791a et seq.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 6
     FERC shall mean the Federal Energy Regulatory Commission, also known as
Commission, or its successor.
     Force Majeure shall mean any act of God, labor disturbance, act of the
public enemy, war, insurrection, riot, fire, storm or flood, explosion, breakage
or accident to machinery or equipment, any order, regulation or restriction
imposed by governmental, military or lawfully established civilian authorities,
or any other cause beyond a Party’s control. A Force Majeure event does not
include an act of negligence or intentional wrongdoing by the Party claiming
Force Majeure.
     Generating Facility shall mean Interconnection Customer’s device(s) for the
production of electricity identified in the Interconnection Request, but shall
not include the Interconnection Customer’s Interconnection Facilities.
     Generating Facility Capacity shall mean the net capacity of the Generating
Facility and the aggregate net capacity of the Generating Facility where it
includes multiple energy production devices.
     Generator Upgrades shall mean the additions, modifications, and upgrades to
the electric system of an existing generating facility or of a higher queued
Generating Facility at or beyond the Point of Interconnection to facilitate
interconnection of the Generating Facility and render the transmission service
necessary to affect Interconnection Customer’s wholesale sale of electricity in
interstate commerce.
     Good Utility Practice shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the electric industry during
the relevant time period, or any of the practices, methods and acts which, in
the exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method, or act to the exclusion of all others, but rather to
be acceptable practices, methods, or acts generally accepted in the region.
     Governmental Authority shall mean any federal, state, local or other
governmental regulatory or administrative agency, court, commission, department,
board, or other governmental subdivision, legislature, rulemaking board,
tribunal, or other governmental authority having jurisdiction over the Parties,
their respective facilities, or the respective services they provide, and
exercising or entitled to exercise any administrative, executive, police, or
taxing authority or power; provided, however, that such term does not include
Interconnection Customer, Transmission Provider, Transmission Owner, or any
Affiliate thereof.
     Group Study(ies) shall mean the process whereby more than one
Interconnection Request is studied together, instead of serially, for the
purpose of conducting one or more of the required Studies.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 7
     Hazardous Substances shall mean any chemicals, materials or substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “hazardous constituents,” “restricted hazardous
materials,” “extremely hazardous substances,” “toxic substances,” “radioactive
substances,” “contaminants,” “pollutants,” “toxic pollutants” or words of
similar meaning and regulatory effect under any applicable Environmental Law, or
any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any applicable Environmental Law.
     Initial Synchronization Date shall mean the date upon which the Generating
Facility is initially synchronized and upon which Trial Operation begins.
     In-Service Date shall mean the date upon which the Interconnection Customer
reasonably expects it will be ready to begin use of the Transmission Owner’s
Interconnection Facilities to obtain backfeed power.
     Interconnection Customer shall mean any entity, including the Transmission
Provider, Transmission Owner or any of the Affiliates or subsidiaries of either,
that proposes to interconnect its Generating Facility with the Transmission
System.
     Interconnection Customer’s Interconnection Facilities shall mean all
facilities and equipment, as identified in Appendix A of this LGIA, that are
located between the Generating Facility and the Point of Change of Ownership,
including any modification, addition, or upgrades to such facilities and
equipment necessary to physically and electrically interconnect the Generating
Facility to the Transmission System or Distribution System, as applicable.
Interconnection Customer’s Interconnection Facilities are sole use facilities.
     Interconnection Facilities shall mean the Transmission Owner’s
Interconnection Facilities and the Interconnection Customer’s Interconnection
Facilities. Collectively, Interconnection Facilities include all facilities and
equipment between the Generating Facility and the Point of Interconnection,
including any modification, additions or upgrades that are necessary to
physically and electrically interconnect the Generating Facility to the
Transmission System. Interconnection Facilities shall not include Distribution
Upgrades, Generator Upgrades, Stand Alone Network Upgrades or Network Upgrades.
     Interconnection Facilities Study shall mean a study conducted by the
Transmission Provider, or its agent, for the Interconnection Customer to
determine a list of facilities (including Transmission Owner’s Interconnection
Facilities, System Protection Facilities, and if such upgrades have been
determined, Network Upgrades, Distribution Upgrades, Generator Upgrades, and
upgrades on Affected Systems, as identified in the Interconnection System Impact
Study), the cost of those facilities, and the time required to interconnect the
Generating Facility with the Transmission System. The scope of the study is
defined in Section 8 of the Large Generator Interconnection Procedures.
     Interconnection Facilities Study Agreement shall mean the form of agreement
contained in Appendix 4 of the Large Generator Interconnection Procedures for
conducting the Interconnection Facilities Study.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 8
     Interconnection Feasibility Study shall mean a preliminary evaluation of
the system impact of interconnecting the Generating Facility to the Transmission
System, the scope of which is described in Section 6 of the Large Generator
Interconnection Procedures.
     Interconnection Feasibility Study Agreement shall mean the form of
agreement contained in Appendix 2 of the Large Generator Interconnection
Procedures for conducting the Interconnection Feasibility Study.
     Interconnection Request shall mean an Interconnection Customer’s request,
in the form of Appendix 1 to the Large Generator Interconnection Procedures, to
interconnect a new Generating Facility, or to increase the capacity of, or make
a Material Modification to the operating characteristics of, an existing
Generating Facility that is interconnected with the Transmission System.
     Interconnection Service shall mean the service provided by the Transmission
Provider associated with interconnecting the Generating Facility to the
Transmission System and enabling it to receive electric energy and capacity from
the Generating Facility at the Point of Interconnection, pursuant to the terms
of this LGIA and, if applicable, the Tariff.
     Interconnection Study shall mean any of the following studies: the
Interconnection Feasibility Study, the Interconnection System Impact Study, and
the Interconnection Facilities Study, or the Restudy of any of the above,
described in the Large Generator Interconnection Procedures.
     Interconnection System Impact Study shall mean an engineering study that
evaluates the impact of the proposed interconnection on the safety and
reliability of Transmission System and, if applicable, an Affected System. The
study shall identify and detail the system impacts that would result if the
Generating Facility were interconnected without project modifications or system
modifications, focusing on the Adverse System Impacts identified in the
Interconnection Feasibility Study, or to study potential impacts, including but
not limited to those identified in the Scoping Meeting as described in the Large
Generator Interconnection Procedures.
     Interconnection System Impact Study Agreement shall mean the form of
agreement contained in Appendix 3 of the Large Generator Interconnection
Procedures for conducting the Interconnection System Impact Study.
     IRS shall mean the Internal Revenue Service.
     Large Generating Facility shall mean a Generating Facility having an
aggregate net Generating Facility Capacity of more than 20 MW.
     Large Generator Interconnection Agreement (LGIA) shall mean the form of
interconnection agreement, in the form of Appendix 6 to the Large Generator
Interconnection Procedures, applicable to a Large Generating Facility.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 9
     Large Generator Interconnection Procedures (LGIP) shall mean the
interconnection procedures that are included in the Tariff and applicable to an
Interconnection Request pertaining to a Large Generating Facility.
     Loss shall mean any and all damages, losses, claims, including claims and
actions relating to injury to or death of any person or damage to property,
demand, suits, recoveries, costs and expenses, court costs, attorney fees, and
all other obligations by or to third parties, arising out of or resulting from
the other Party’s performance, or non-performance of its obligations under this
LGIA on behalf of the indemnifying Party, except in cases of gross negligence or
intentional wrongdoing, by the indemnified party.
     Material Modification shall mean those modifications that have a material
impact on the cost or timing of any Interconnection Request with a later queue
priority date.
     Metering Equipment shall mean all metering equipment installed or to be
installed at the Generating Facility pursuant to this LGIA at the metering
points, including but not limited to instrument transformers, MWh-meters, data
acquisition equipment, transducers, remote terminal unit, communications
equipment, phone lines, and fiber optics.
     NERC shall mean the North American Electric Reliability Council or its
successor organization.
     Network Customer shall have that meaning as provided in the Tariff.
     Network Resource shall mean any designated generating resource owned,
purchased, or leased by a Network Customer under the Network Integration
Transmission Service Tariff. Network Resources do not include any resource, or
any portion thereof, that is committed for sale to third parties or otherwise
cannot be called upon to meet the Network Customer’s Network Load on a
non-interruptible basis.
     Network Resource Interconnection Service (NR Interconnection Service) shall
mean an Interconnection Service that allows the Interconnection Customer to
integrate its Large Generating Facility with the Transmission System in the same
manner as for any Large Generating Facility being designated as a Network
Resource. Network Resource Interconnection Service does not convey transmission
service.
     Network Upgrades shall mean the additions, modifications, and upgrades to
the Transmission System required at or beyond the point at which the
Interconnection Facilities connect to the Transmission System or Distribution
System, as applicable, to accommodate the interconnection of the Generating
Facility to the Transmission System.
     Notice of Dispute shall mean a written notice of a dispute or claim that
arises out of or in connection with this LGIA or its performance.
     Optional Interconnection Study shall mean a sensitivity analysis based on
assumptions specified by the Interconnection Customer in the Optional
Interconnection Study Agreement.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 10
     Optional Interconnection Study Agreement shall mean the form of agreement
contained in Appendix 5 of the Large Generator Interconnection Procedures for
conducting the Optional Interconnection Study.
     Party or Parties shall mean Transmission Provider, Transmission Owner,
Interconnection Customer, or any combination of the above.
     Point of Change of Ownership shall mean the point, as set forth in
Appendix A to the Large Generator Interconnection Agreement, where the
Interconnection Customer’s Interconnection Facilities connect to the
Transmission Owner’s Interconnection Facilities.
     Point of Interconnection shall mean the point, as set forth in Appendix A.
     Queue Position shall mean the order of a valid Interconnection Request,
relative to all other pending valid Interconnection Requests, that is
established based upon the date and time of receipt of the valid Interconnection
Request by the Transmission Provider.
     Reasonable Efforts shall have that meaning as provided in the Tariff.
     Scoping Meeting shall mean the meeting between representatives of the
Interconnection Customer, Transmission Owner, Affected System Operator(s) and
Transmission Provider conducted for the purpose of discussing alternative
interconnection options, to exchange information including any transmission data
and earlier study evaluations that would be reasonably expected to impact such
interconnection options, to analyze such information, and to determine the
potential feasible Points of Interconnection.
     Site Control shall mean documentation reasonably demonstrating:
(1) ownership of, a leasehold interest in, or a right to develop a site for the
purpose of constructing the Generating Facility; (2) an option to purchase or
acquire a leasehold site for such purpose; or (3) an exclusivity or other
business relationship between Interconnection Customer and the entity having the
right to sell, lease or grant Interconnection Customer the right to possess or
occupy a site for such purpose.
     Small Generating Facility shall mean a Generating Facility that has an
aggregate net Generating Facility Capacity of no more than 20 MW.
     Special Protection System (SPS) shall mean an automatic protection system
or remedial action scheme designed to detect abnormal or predetermined system
conditions, and take corrective actions other than and/or in addition to the
isolation of faulted components, to maintain system reliability. Such action may
include changes in demand (MW and MVar), energy (MWh and MVarh), or system
configuration to maintain system stability, acceptable voltage, or power flows.
An SPS does not include (a) underfrequency or undervoltage load shedding,
(b) fault conditions that must be isolated, (c) out-of-step relaying not
designed as an integral part of an SPS, or (d) Transmission Control Devices.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 11
     Stand Alone Network Upgrades shall mean Network Upgrades that an
Interconnection Customer may construct without affecting day-to-day operations
of the Transmission System during their construction. The Transmission Provider,
Transmission Owner and the Interconnection Customer must agree as to what
constitutes Stand Alone Network Upgrades and identify them in Appendix A to this
LGIA.
     System Protection Facilities shall mean the equipment, including necessary
protection signal communications equipment, required to protect (1) the
Transmission System or other delivery systems or other generating systems from
faults or other electrical disturbances occurring at the Generating Facility and
(2) the Generating Facility from faults or other electrical system disturbances
occurring on the Transmission System or on other delivery systems or other
generating systems to which the Transmission System is directly connected.
     Tariff shall mean the Transmission Provider’s Tariff through which open
access transmission service and Interconnection Service are offered, as filed
with the Commission, and as amended or supplemented from time to time, or any
successor tariff.
     Transmission Control Devices shall mean a generally accepted transmission
device that is planned and designed to provide dynamic control of electric
system quantities, and are usually employed as solutions to specific system
performance issues. Examples of such devices include fast valving, high response
exciters, high voltage DC links, active or real power flow control and reactive
compensation devices using power electronics (e.g., unified power flow
controllers), static var compensators, thyristor controlled series capacitors,
braking resistors, and in some cases mechanically-switched capacitors and
reactors. In general, such systems are not considered to be Special Protection
Systems.
     Transmission Owner shall mean that Transmission Owner as defined in the
Tariff, which includes an entity that owns, leases or otherwise possesses an
interest in the portion of the Transmission System at which the Interconnection
Customer proposes to interconnect or otherwise integrate the operation of the
Generating Facility. Transmission Owner should be read to include any
Independent Transmission Company that manages the transmission facilities of the
Transmission Owner and shall include, as applicable, the owner and/or operator
of distribution facilities interconnected to the Transmission System, over which
facilities transmission service or Wholesale Distribution Service under the
Tariff is available at the time the Interconnection Customer requests
Interconnection Service and to which the Interconnection Customer has requested
interconnection of a Generating Facility for the purpose of either transmitting
electric energy in interstate commerce or selling electric energy at wholesale
in interstate commerce.
     Transmission Provider shall mean the Midwest Independent Transmission
System Operator, Inc. (the “Midwest ISO”), the Regional Transmission
Organization that controls or operates the transmission facilities of its
transmission-owning members used for the transmission of electricity in
interstate commerce and provides transmission service under the Tariff.
     Transmission Owner’s Interconnection Facilities shall mean all facilities
and equipment owned by the Transmission Owner from the Point of Change of
Ownership to the

 



--------------------------------------------------------------------------------



 



Original Sheet No. 12
Point of Interconnection as identified in Appendix A to this LGIA, including any
modifications, additions or upgrades to such facilities and equipment.
Transmission Owner’s Interconnection Facilities are sole use facilities and
shall not include Distribution Upgrades, Generator Upgrades, Stand Alone Network
Upgrades or Network Upgrades.
     Transmission System shall mean the facilities owned by the Transmission
Owner and controlled or operated by the Transmission Provider or Transmission
Owner that are used to provide transmission service or Wholesale Distribution
Service under the Tariff.
     Trial Operation shall mean the period during which Interconnection Customer
is engaged in on-site test operations and commissioning of the Generating
Facility prior to Commercial Operation.
     Wholesale Distribution Service shall have that meaning as provided in the
Tariff. Wherever the term “transmission delivery service” is used, Wholesale
Distribution Service shall also be implied.
ARTICLE 2. EFFECTIVE DATE, TERM AND TERMINATION

2.1   Effective Date. This LGIA shall become effective upon execution by the
Parties subject to acceptance by FERC (if applicable), or if filed unexecuted,
upon the date specified by FERC. Transmission Provider shall promptly file this
LGIA with FERC upon execution in accordance with Article 3.1, if required.   2.2
  Term of Agreement. Subject to the provisions of Article 2.3, this LGIA shall
remain in effect for a period of twenty (20) years from the Effective Date and
shall be automatically renewed for each successive one-year period thereafter on
the anniversary of the Effective Date.   2.3   Termination Procedures. This LGIA
may be terminated as follows:

  2.3.1   Written Notice. This LGIA may be terminated by Interconnection
Customer after giving the Transmission Provider and Transmission Owner ninety
(90) Calendar Days advance written notice or by Transmission Provider if the
Generating Facility has ceased Commercial Operation for three (3) consecutive
years, beginning with the last date of Commercial Operation for the Generating
Facility, after giving the Interconnection Customer ninety (90) Calendar Days
advance written notice. The Generating Facility will not be deemed to have
ceased Commercial Operation for purposes of this Article 2.3.1 if the
Interconnection Customer can document that it has taken other significant steps
to maintain or restore operational readiness of the Generating Facility for the
purpose of returning the Generating Facility to Commercial Operation as soon as
possible.     2.3.2   Default. Any Party may terminate this LGIA in accordance
with Article 17.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 13

  2.3.3   Notwithstanding Articles 2.3.1 and 2.3.2, no termination shall become
effective until the Parties have complied with all Applicable Laws and
Regulations applicable to such termination, including the filing with FERC of a
notice of termination of this LGIA, if required, which notice has been accepted
for filing by FERC.

2.4   Termination Costs. If a Party elects to terminate this LGIA pursuant to
Article 2.3 above, each Party shall pay all costs incurred for which that Party
is responsible (including any cancellation costs relating to orders or contracts
for Interconnection Facilities, applicable upgrades, and related equipment) or
charges assessed by the other Parties, as of the date of the other Parties’
receipt of such notice of termination, under this LGIA. In the event of
termination by a Party, the Parties shall use commercially Reasonable Efforts to
mitigate the costs, damages and charges arising as a consequence of termination.
Upon termination of this LGIA, unless otherwise ordered or approved by FERC:

  2.4.1   With respect to any portion of the Transmission Owner’s
Interconnection Facilities, Network Upgrades, System Protection Facilities,
Distribution Upgrades, Generator Upgrades, and if so determined and made a part
of this LGIA, upgrades on Affected Systems, that have not yet been constructed
or installed, the Transmission Owner shall to the extent possible and to the
extent of Interconnection Customer’s written notice under Article 2.3.1, cancel
any pending orders of, or return, any materials or equipment for, or contracts
for construction of, such facilities; provided that in the event Interconnection
Customer elects not to authorize such cancellation, Interconnection Customer
shall assume all payment obligations with respect to such materials, equipment,
and contracts, and the Transmission Owner shall deliver such material and
equipment, and, if necessary, assign such contracts, to Interconnection Customer
as soon as practicable, at Interconnection Customer’s expense. To the extent
that Interconnection Customer has already paid Transmission Owner for any or all
such costs of materials or equipment not taken by Interconnection Customer,
Transmission Owner shall promptly refund such amounts to Interconnection
Customer, less any costs, including penalties incurred by the Transmission Owner
to cancel any pending orders of or return such materials, equipment, or
contracts.         If an Interconnection Customer terminates this LGIA, it shall
be responsible for all costs incurred in association with that Interconnection
Customer’s interconnection, including any cancellation costs relating to orders
or contracts for Interconnection Facilities and equipment, and other expenses
including any upgrades or related equipment for which the Transmission Owner has
incurred expenses and has not been reimbursed by the Interconnection Customer.  
  2.4.2   Transmission Owner may, at its option, retain any portion of such
materials, equipment, or facilities that Interconnection Customer chooses not to
accept delivery of, in which case Transmission Owner shall be responsible for
all costs

 



--------------------------------------------------------------------------------



 



Original Sheet No. 14
associated with procuring such materials, equipment, or facilities. If
Transmission Owner does not so elect, then Interconnection Customer shall be
responsible for such costs.

  2.4.3   With respect to any portion of the Interconnection Facilities, and any
other facilities already installed or constructed pursuant to the terms of this
LGIA, Interconnection Customer shall be responsible for all costs associated
with the removal, relocation, reconfiguration or other disposition or retirement
of such materials, equipment, or facilities, and such other expenses actually
incurred by Transmission Owner necessary to return the Transmission,
Distribution or Generator System, as applicable, to safe and reliable operation.

2.5   Disconnection. Upon termination of this LGIA, the Parties will take all
appropriate steps to disconnect the Generating Facility from the Transmission or
Distribution System, as applicable. All costs required to effectuate such
disconnection shall be borne by the terminating Party, unless such termination
resulted from the non-terminating Party’s Default of this LGIA or such
non-terminating Party otherwise is responsible for these costs under this LGIA.
  2.6   Survival. This LGIA shall continue in effect after termination to the
extent necessary to provide for final billings and payments and for costs
incurred hereunder, including billings and payments pursuant to this LGIA; to
permit the determination and enforcement of liability and indemnification
obligations arising from acts or events that occurred while this LGIA was in
effect; and to permit each Party to have access to the lands of the other Party
pursuant to this LGIA or other applicable agreements, to disconnect, remove or
salvage its own facilities and equipment.

ARTICLE 3. REGULATORY FILINGS

3.1   Filing. The Transmission Provider shall file this LGIA (and any amendment
hereto) with the appropriate Governmental Authority, if required. A Party may
request that any information so provided be subject to the confidentiality
provisions of Article 22. If that Party has executed this LGIA, or any amendment
thereto, the Party shall reasonably cooperate with Transmission Provider with
respect to such filing and to provide any information reasonably requested by
Transmission Provider needed to comply with applicable regulatory requirements.

ARTICLE 4. SCOPE OF SERVICE

4.1   Interconnection Product Options. Interconnection Customer has selected the
following (checked) type of Interconnection Service:       Check: þ ER or þ NR

 



--------------------------------------------------------------------------------



 



Original Sheet No. 15

  4.1.1   Energy Resource Interconnection Service (ER Interconnection Service).

  4.1.1.1   The Product. ER Interconnection Service allows Interconnection
Customer to connect the Generating Facility to the Transmission or Distribution
System, as applicable, and be eligible to deliver the Generating Facility’s
output using the existing firm or non-firm capacity of the Transmission System
on an “as available” basis. To the extent Interconnection Customer wants to
receive ER Interconnection Service, the Transmission Owner shall construct
facilities consistent with the studies identified in Appendix A.         An
Interconnection Customer seeking ER Interconnection Service for new or added
capacity at a Generating Facility may be granted conditional ER Interconnection
Service status to the extent there is such capacity available on the
Transmission System to accommodate the Interconnection Customer’s Generating
Facility. At the request of the Interconnection Customer, Conditional ER
Interconnection Service status may be granted subject to the system being able
to accommodate the interconnection without upgrades, until such time as a higher
queued project(s) with a later service date affecting the same common elements
is placed into service. The conditional ER Interconnection Service shall be
terminated in the event the Interconnection Customer fails to fund the necessary
studies and the Network Upgrades necessary to grant the Interconnection
Customer’s ER Interconnection Service upon the completion of higher queued
projects involving the same common elements.     4.1.1.2   Transmission Delivery
Service Implications. Under ER Interconnection Service, the Interconnection
Customer will be eligible to inject power from the Generating Facility into and
deliver power across the Transmission System on an “as available” basis up to
the amount of MW identified in the applicable stability and steady state studies
to the extent the upgrades initially required to qualify for ER Interconnection
Service have been constructed. After that date FERC makes effective the Midwest
ISO’s Energy Market Tariff filed in Docket No. ER04-691-000, Interconnection
Customer may place a bid to sell into the market up to the maximum identified
Generating Facility output, subject to any conditions specified in the
interconnection service approval, and the Generating Facility will be dispatched
to the extent the Interconnection Customer’s bid clears. In all other instances,
no transmission or other delivery service from the Generating Facility is
assured, but the Interconnection Customer may obtain Point-To-Point Transmission
Service, Network Integration Transmission Service or be used for secondary
network transmission service, pursuant to the Tariff, up to the maximum output
identified in the stability and steady state studies. In those instances, in
order for the Interconnection Customer to

 



--------------------------------------------------------------------------------



 



Original Sheet No. 16
obtain the right to deliver or inject energy beyond the Point of Interconnection
or to improve its ability to do so, transmission delivery service must be
obtained pursuant to the provisions of the Tariff. The Interconnection
Customer’s ability to inject its Generating Facility output beyond the Point of
Interconnection, therefore, will depend on the existing capacity of the
Transmission or Distribution System as applicable, at such time as a
transmission service request is made that would accommodate such delivery. The
provision of Firm Point-To-Point Transmission Service or Network Integration
Transmission Service may require the construction of additional Network or
Distribution Upgrades.

  4.1.2   Network Resource Interconnection Service (NR Interconnection Service).

  4.1.2.1   The Product. The Transmission Provider must conduct the necessary
studies and the Transmission Owner shall construct the facilities identified in
Appendix A of this LGIA, subject to the approval of Governmental Authorities,
needed to integrate the Generating Facility in the same manner as for any Large
Generating Facility being designated as a Network Resource.     4.1.2.2  
Transmission Delivery Service Implications. NR Interconnection Service allows
the Generating Facility to be designated by any Network Customer under the
Tariff on the Transmission System as a Network Resource, up to the Generating
Facility’s full output, on the same basis as existing Network Resources that are
interconnected to the Transmission or Distribution System, as applicable, and to
be studied as a Network Resource on the assumption that such a designation will
occur. Although NR Interconnection Service does not convey a reservation of
transmission service, any Network Customer can utilize network service under the
Tariff to obtain delivery of energy from the Generating Facility in the same
manner as it accesses Network Resources. A Generating Facility receiving NR
Interconnection Service may also be used to provide Ancillary Services after
technical studies and/or periodic analyses are performed with respect to the
Generating Facility’s ability to provide any applicable Ancillary Services,
provided that such studies and analyses have been or would be required in
connection with the provision of such Ancillary Services by any existing Network
Resource. However, if the Generating Facility has not been designated as a
Network Resource by any Network Customer, it cannot be required to provide
Ancillary Services except to the extent such requirements extend to all
generating facilities that are similarly situated. The provision of Network
Integration Transmission Service or Firm Point-To-Point Transmission Service may
require additional studies and the construction of additional upgrades. Because
such studies and upgrades would be associated with a request for delivery

 



--------------------------------------------------------------------------------



 



Original Sheet No. 17
service under the Tariff, cost responsibility for the studies and upgrades would
be in accordance with FERC’s policy for pricing transmission delivery services.
NR Interconnection Service does not necessarily provide the Interconnection
Customer with the capability to physically deliver the output of its Generating
Facility to any particular load on the Transmission System without incurring
congestion costs. In the event of transmission or distribution constraints on
the Transmission or Distribution System, as applicable, the Generating Facility
shall be subject to the applicable congestion management procedures in the
Transmission System in the same manner as Network Resources.
There is no requirement either at the time of study or interconnection, or at
any point in the future, that the Generating Facility be designated as a Network
Resource by a Network Customer or that the Interconnection Customer identify a
specific buyer (or sink). To the extent a Network Customer does designate the
Generating Facility as a Network Resource, it must do so pursuant to the Tariff.
Once an Interconnection Customer satisfies the requirements for obtaining NR
Interconnection Service, any future transmission service request for delivery
from the Generating Facility within the Transmission System of any amount of
capacity and/or energy, up to the amount initially studied, will not require
that any additional studies be performed or that any further upgrades associated
with such Large Generating Facility be undertaken, regardless of whether such
Large Generating Facility is ever designated by a Network Customer as a Network
Resource and regardless of changes in ownership of the Generating Facility. To
the extent the Interconnection Customer enters into an arrangement for long term
transmission service for deliveries from the Generating Facility to customers
other than the studied Network Customers, or for any Point-To-Point Transmission
Service, such request may require additional studies and upgrades in order for
the Transmission Provider to grant such request. However, the reduction or
elimination of congestion or redispatch costs may require additional studies and
the construction of additional upgrades.
To the extent the Interconnection Customer enters into an arrangement for long
term transmission service for deliveries from the Generating Facility outside
the Transmission System, such request may require additional studies and
upgrades in order for the Transmission Provider to grant such request.

  4.1.2.3   Conditional NR Interconnection Service. An Interconnection Customer
seeking NR Interconnection Service for new or added capacity

 



--------------------------------------------------------------------------------



 



Original Sheet No. 18
at a Generating Facility may be granted conditional NR Interconnection Service
status to the extent there is such capacity available on the Transmission System
to accommodate the Interconnection Customer’s Generating Facility. At the
request of the Interconnection Customer, Conditional NR Interconnection Service
status may be granted subject to the system being able to accommodate the
interconnection without upgrades, until such time as higher queued project(s)
with a later service date affecting the same common elements is placed into
service. The conditional NR Interconnection Service status may be converted to
ER Interconnection Service if either of the following occurs:

  1)   The Interconnection Customer fails to fund necessary studies and Network
Upgrades required to allow the Interconnection Customer’s Generating Facility to
receive NR Interconnection Service upon the completion of higher queued projects
involving the same common elements; or     2)   The higher queued project(s) or
planned and required Network Upgrades are placed in service and the Network
Upgrades required to provide NR Interconnection Service status to the
Interconnection Customer’s Generating Facility are not in service.

In the event the Interconnection Customer fails to fund the necessary studies
and Network Upgrades for NR Interconnection Service, the Interconnection
Customer’s conditional NR Interconnection Service status shall be converted to
ER Interconnection Service status unless the Interconnection Customer makes a
new Interconnection Request. Such new Interconnection Request shall be evaluated
in accordance with the LGIP and its new queue position priority.
Some or all of the conditional NR Interconnection Service status may be
temporarily revoked if the Network Upgrades are not in service when the higher
queued project(s) are placed in service. The availability of conditional NR
Interconnection Service status will be determined by Transmission Provider’s
studies. Upon funding and completion of the Network Upgrades required to
establish the Generating Facility’s NR Interconnection Service status, the
Generating Facility will be granted NR Interconnection Service status.
The Parties agree that the portion of the Generating Facility classified as NR
Interconnection Service is the first portion of the output of the combined
output of all the units at the Generating Facility except in circumstances where
the Interconnection Customer otherwise elects in the Agreement, as amended, to
allocate that portion to the output of specific unit(s) at the Generating
Facility, the total of which will not exceed the output eligible for NR
Interconnection Service as shown by

 



--------------------------------------------------------------------------------



 



Original Sheet No. 19
the additional studies. To the extent Interconnection Customer desires to obtain
NR Interconnection Service for any portion of the Generating Facility in
addition to that supported by such additional studies, the Interconnection
Customer will be required to request such additional NR Interconnection Service
through a separate Interconnection Request in accordance with the LGIP.

4.2   Provision of Service. Transmission Provider shall provide Interconnection
Service for the Generating Facility at the Point of Interconnection.   4.3  
Performance Standards. Each Party shall perform all of its obligations under
this LGIA in accordance with Applicable Laws and Regulations, Applicable
Reliability Standards, and Good Utility Practice. To the extent a Party is
required or prevented or limited in taking any action by such regulations and
standards, or if the obligations of any Party may become limited by a change in
Applicable Laws and Regulations, Applicable Reliability Standards, and Good
Utility Practice after the execution of this LGIA, that Party shall not be
deemed to be in Breach of this LGIA for its compliance therewith. The Party so
limited shall notify the other Parties whereupon the Transmission Provider shall
amend this LGIA in concurrence with the other Parties and submit the amendment
to the Commission for approval.   4.4   No Transmission Delivery Service. The
execution of this LGIA does not constitute a request for, nor the provision of,
any transmission delivery service under the Tariff, and does not convey any
right to deliver electricity to any specific customer or Point of Delivery.  
4.5   Interconnection Customer Provided Services. The services provided by
Interconnection Customer under this LGIA are set forth in Article 9.6 and
Article 13.5.1. Interconnection Customer shall be paid for such services in
accordance with Article 11.6.

ARTICLE 5. INTERCONNECTION FACILITIES ENGINEERING, PROCUREMENT, AND CONSTRUCTION

5.1   Options. Unless otherwise mutually agreed to between the Parties,
Interconnection Customer shall select: 1) the In-Service Date, Initial
Synchronization Date, and Commercial Operation Date based on a reasonable
construction schedule that will allow sufficient time for design, construction,
equipment procurement, and permit acquisition of Transmission System equipment
or right-of-way; and 2) either Standard Option or Alternate Option set forth
below for completion of the Transmission Owner’s Interconnection Facilities,
Network Upgrades, System Protection Facilities, Distribution Upgrades and
Generator Upgrades, as applicable, and set forth in Appendix A, and such dates
and selected option shall be set forth in Appendix B. The dates and selected
option shall be subject to the acceptance of the Transmission Owner taking into
account the type of construction to be employed and the regulatory requirements

 



--------------------------------------------------------------------------------



 



Original Sheet No. 20
of Governmental Authority, and does not convey any right to deliver electricity
to any specific customer or Point of Delivery, including the need to obtain
permits or other authorizations for construction of the Interconnection
Facilities, Network
Upgrades, System Protection Facilities, Distribution Upgrades, Generator
Upgrades, the Generating Facility and Stand-Alone Network Upgrades.

  5.1.1   Standard Option. The Transmission Owner shall design, procure, and
construct the Transmission Owner’s Interconnection Facilities, Network Upgrades,
System Protection Facilities, Distribution Upgrades, and Generator Upgrades
using Reasonable Efforts to complete the Transmission Owner’s Interconnection
Facilities, Network Upgrades, System Protection Facilities, Distribution
Upgrades and Generator Upgrades by the dates set forth in Appendix B,
Milestones, subject to the receipt of all approvals required from Governmental
Authorities and the receipt of all land rights necessary to commence
construction of such facilities, and such other permits or authorizations as may
be required. The Transmission Provider or Transmission Owner shall not be
required to undertake any action which is inconsistent with its standard safety
practices, its material and equipment specifications, its design criteria and
construction procedures, its labor agreements, Applicable Laws and Regulations
and Good Utility Practice. In the event the Transmission Owner reasonably
expects that it will not be able to complete the Transmission Owner’s
Interconnection Facilities, Network Upgrades, System Protection Facilities,
Distribution Upgrades and Generator Upgrades by the specified dates, the
Transmission Owner shall promptly provide written notice to the Interconnection
Customer and Transmission Provider and shall undertake Reasonable Efforts to
meet the earliest dates thereafter.     5.1.2   Alternate Option. If the dates
designated by Interconnection Customer are acceptable to Transmission Provider
and Transmission Owner, the Transmission Provider shall so notify
Interconnection Customer within thirty (30) Calendar Days, and Transmission
Owner shall assume responsibility for the design, procurement and construction
of the Transmission Owner’s Interconnection Facilities by the designated dates.

If Transmission Owner subsequently fails to complete Transmission Owner’s
Interconnection Facilities by the In-Service Date, to the extent necessary to
provide back feed power; or fails to complete Network Upgrades by the Initial
Synchronization Date to the extent necessary to allow for Trial Operation at
full power output, unless other arrangements are made by the Parties for such
Trial Operation; or fails to complete the Network Upgrades by the Commercial
Operation Date, as such dates are reflected in Appendix B, Milestones;
Transmission Owner shall pay Interconnection Customer liquidated damages in
accordance with Article 5.3, Liquidated Damages, provided, however, the dates
designated by

 



--------------------------------------------------------------------------------



 



Original Sheet No. 21
Interconnection Customer shall be extended day for day for each day that the
Transmission Provider refuses to grant clearances to install equipment.
The Transmission Owner and Interconnection Customer may adopt an incentive
payment schedule that is mutually agreeable to encourage the Transmission Owner
to meet specified accelerated dates. Such payment by the Interconnection
Customer is not subject to refund.

  5.1.3   Option to Build. If the dates designated by Interconnection Customer
are not acceptable to Transmission Owner to complete the Transmission Owner’s
Interconnection Facilities or Stand Alone Network Upgrades, the Transmission
Provider shall so notify the Interconnection Customer within thirty
(30) Calendar Days, and unless the Parties agree otherwise, Interconnection
Customer shall have the option to assume responsibility for the design,
procurement and construction of Transmission Owner’s Interconnection Facilities
and Stand Alone Network Upgrades by the dates originally designated by the
Interconnection Customer under Article 5.1.2. The Parties must agree as to what
constitutes Stand Alone Network Upgrades and identify such Stand Alone Network
Upgrades in Appendix A. Except for Stand Alone Network Upgrades, Interconnection
Customer shall have no right to construct Network Upgrades under this option.  
  5.1.4   Negotiated Option. If the Interconnection Customer elects not to
exercise its option under Article 5.1.3, Option to Build, Interconnection
Customer shall so notify Transmission Provider and Transmission Owner within
thirty (30) Calendar Days, and the Parties shall in good faith attempt to
negotiate terms and conditions (including revision of the specified dates and
liquidated damages, the provision of incentives or the procurement and
construction of a portion of the Transmission Owner’s Interconnection Facilities
and Stand Alone Network Upgrades by Interconnection Customer) pursuant to which
Transmission Owner is responsible for the design, procurement and construction
of the Transmission Owner’s Interconnection Facilities and Network Upgrades. If
the Parties are unable to reach agreement on such terms and conditions,
Transmission Owner shall assume responsibility for the design, procurement and
construction of the Transmission Owner’s Interconnection Facilities and Network
Upgrades pursuant to 5.1.1, Standard Option.         The Transmission Owner and
Interconnection Customer may adopt an incentive payment schedule that is
mutually agreeable to encourage the Transmission Owner to meet specified
accelerated dates. Such payment by the Interconnection Customer is not subject
to refund.

5.2   General Conditions Applicable to Option to Build. If Interconnection
Customer assumes responsibility for the design, procurement and construction of
the Transmission Owner’s Interconnection Facilities and Stand Alone Network
Upgrades after receipt of all required approvals from Governmental Authorities
necessary to commence construction,

 



--------------------------------------------------------------------------------



 



Original Sheet No. 22
(1) the Interconnection Customer shall engineer, procure equipment, and
construct the Transmission Owner’s Interconnection Facilities and Stand Alone
Network Upgrades (or portions thereof) using Good Utility Practice and using
standards and specifications provided in advance by the Transmission Owner, or
as required by any Governmental Authority;
(2) Interconnection Customer’s engineering, procurement and construction of the
Transmission Owner’s Interconnection Facilities and Stand Alone Network Upgrades
shall comply with all requirements of law or Governmental Authority to which
Transmission Owner would be subject in the engineering, procurement or
construction of the Transmission Owner’s Interconnection Facilities and Stand
Alone Network Upgrades;
(3) Transmission Provider, at Transmission Provider’s option, and Transmission
Owner shall be entitled to review and approve the engineering design, equipment
acceptance tests(including witnessing of acceptance tests), and the construction
(including monitoring of construction) of the Transmission Owner’s
Interconnection Facilities and Stand Alone Network Upgrades, and shall have the
right to reject any design, procurement, construction or acceptance test of any
equipment that does not meet the standards and specifications of Transmission
Provider, Transmission Owner and any Governmental Authority;
(4) prior to commencement of construction, Interconnection Customer shall
provide to Transmission Provider and Transmission Owner a schedule for
construction of the Transmission Owner’s Interconnection Facilities and Stand
Alone Network Upgrades, and shall promptly respond to requests for information
from Transmission Provider and Transmission Owner;
(5) at any time during construction, Transmission Provider and Transmission
Owner shall have unrestricted access to the construction site for the
Transmission Provider’s Interconnection Facilities and Stand Alone Network
Upgrades and to conduct inspections of the same;(6) at any time during
construction, should any phase of the engineering, equipment procurement, or
construction of the Transmission Owner’s Interconnection Facilities and Stand
Alone Network Upgrades not meet the standards and specifications provided by
Transmission Owner, the Interconnection Customer shall be obligated to remedy
deficiencies in that portion of the Transmission Owner’s Interconnection
Facilities and Stand Alone Network Upgrades to meet the standards and
specifications provided by Transmission Provider and Transmission Owner;
(7) the Interconnection Customer shall indemnify the Transmission Provider and
Transmission Owner for claims arising from the Interconnection Customer’s
construction of Transmission Owner’s Interconnection Facilities and Stand Alone
Network Upgrades under the terms and procedures applicable to Article 18.1,
Indemnity;

 



--------------------------------------------------------------------------------



 



Original Sheet No. 23
(8) the Interconnection Customer shall transfer control of Transmission Owner’s
Interconnection Facilities and Stand Alone Network Upgrades to the Transmission
Owner;
(9) Unless Parties otherwise agree, Interconnection Customer shall transfer
ownership of Transmission Owner’s Interconnection Facilities and Stand Alone
Network Upgrades to the Transmission Owner;
(10) Transmission Provider, at Transmission Provider’s option, and Transmission
Owner shall approve and accept for operation and maintenance the Transmission
Owner’s Interconnection Facilities and Stand Alone Network Upgrades to the
extent engineered, procured, and constructed in accordance with this Article 5.2
only if the Transmission Owner’s Interconnection Facilities and Stand Alone
Network Upgrades meet the standards and specifications of Transmission Provider,
Transmission Owner and any Governmental Authority.
(11) Interconnection Customer shall deliver to Transmission Provider “as-built”
drawings, information, and any other documents that are reasonably required by
Transmission Provider to assure that the Interconnection Facilities and
Stand-Alone Network Upgrades are built to the standards and specifications
required by Transmission Provider.

5.3   Liquidated Damages. The actual damages to the Interconnection Customer, in
the event the Transmission Owner’s Interconnection Facilities or Network
Upgrades are not completed by the dates designated by the Interconnection
Customer and accepted by the Transmission Provider and Transmission Owner
pursuant to subparagraphs 5.1.2 or 5.1.4, above, may include Interconnection
Customer’s fixed operation and maintenance costs and lost opportunity costs.
Such actual damages are uncertain and impossible to determine at this time.
Because of such uncertainty, any liquidated damages paid by the Transmission
Owner to the Interconnection Customer in the event that Transmission Owner does
not complete any portion of the Transmission Owner’s Interconnection Facilities
or Network Upgrades by the applicable dates, shall be an amount equal to 1/2 of
1 percent per day of the actual cost of the Transmission Owner’s Interconnection
Facilities and Network Upgrades, in the aggregate, for which Transmission Owner
has assumed responsibility to design, procure and construct.       However, in
no event shall the total liquidated damages exceed 20 percent of the actual cost
of the Transmission Owner’s Interconnection Facilities and Network Upgrades for
which the Transmission Owner has assumed responsibility to design, procure, and
construct. The foregoing payments will be made by the Transmission Owner to the
Interconnection Customer as just compensation for the damages caused to the
Interconnection Customer, which actual damages are uncertain and impossible to
determine at this time, and as reasonable liquidated damages, but not as a
penalty or a method to secure performance of this LGIA. Liquidated damages, when
the Parties agree

 



--------------------------------------------------------------------------------



 



Original Sheet No. 24
to them, are the exclusive remedy for the Transmission Owner’s failure to meet
its schedule.
No liquidated damages shall be paid to Interconnection Customer if:
(1) Interconnection Customer is not ready to commence use of the Transmission
Owner’s Interconnection Facilities or Network Upgrades to take the delivery of
power for the Generating Facility’s Trial Operation or to export power from the
Generating Facility on the specified dates, unless the Interconnection Customer
would have been able to commence use of the Transmission Owner’s Interconnection
Facilities or Network Upgrades to take the delivery of power for Generating
Facility’s Trial Operation or to export power from the Generating Facility, but
for Transmission Owner’s delay; (2) the Transmission Owner’s failure to meet the
specified dates is the result of the action or inaction of the Transmission
Provider, the Interconnection Customer or any other earlier queued
Interconnection Customer who has entered into an earlier LGIA with the
Transmission Provider and/or a Transmission Owner or with an Affected System
Operator, or any cause beyond Transmission Owner’s reasonable control or
reasonable ability to cure; (3) the Interconnection Customer has assumed
responsibility for the design, procurement and construction of the Transmission
Owner’s Interconnection Facilities and Stand Alone Network Upgrades; (4) the
delay is due to the inability of the Transmission Owner to obtain all required
approvals from Governmental Authorities in a timely manner for the construction
of any element of the Interconnection Facilities, Network Upgrades or Stand
Alone Network Upgrades, or any other permit or authorization required, or any
land rights or other private authorizations that may be required, and
Transmission Owner has exercised Reasonable Efforts in procuring such approvals,
permits, rights or authorizations; or (5) the Parties have otherwise agreed.

5.4   Power System Stabilizers. The Interconnection Customer shall procure,
install, maintain and operate power system stabilizers in accordance with the
guidelines and procedures established by the Applicable Reliability Council.
Transmission Provider and Transmission Owner reserve the right to reasonably
establish minimum acceptable settings for any installed power system
stabilizers, subject to the design and operating limitations of the Generating
Facility. If the Generating Facility’s power system stabilizers are removed from
service or are not capable of automatic operation, the Interconnection Customer
shall immediately notify the Transmission Provider’s system operator, or its
designated representative. The requirements of this paragraph shall not apply to
induction generators.   5.5   Equipment Procurement. If responsibility for
construction of the Transmission Owner’s Interconnection Facilities, Network
Upgrades and/or Distribution Upgrades is to be borne by the Transmission Owner,
then the Transmission Owner shall commence design of the Transmission Owner’s
Interconnection Facilities, Network Upgrades and/or Distribution Upgrades, and
procure necessary equipment as soon as practicable after all of the following
conditions are satisfied, unless the Parties otherwise agree in writing:

  5.5.1   The Transmission Provider has completed the Interconnection Facilities
Study pursuant to the Interconnection Facilities Study Agreement;

 



--------------------------------------------------------------------------------



 



Original Sheet No. 25

  5.5.2   The Transmission Provider has received written authorization from the
Interconnection Customer by the date specified in Appendix B, Milestones, for
Transmission Owner to proceed with design and procurement; and     5.5.3   The
Interconnection Customer has provided security to the Transmission Owner, with
notice provided to Transmission Provider, in accordance with Article 11.5 by the
dates specified in Appendix B, Milestones.

5.6   Construction Commencement. The Transmission Owner shall commence
construction of the Transmission Owner’s Interconnection Facilities, Network
Upgrades, Transmission Owner’s System Protection Facilities, Distribution
Upgrades, and Generator Upgrades for which it is responsible as soon as
practicable after the following additional conditions are satisfied:

  5.6.1   Approval of the appropriate Governmental Authority has been obtained
for any facilities requiring regulatory approval;     5.6.2   Necessary real
property rights and rights-of-way have been obtained, to the extent required for
the construction of a discrete aspect of the Transmission Owner’s
Interconnection Facilities, Network Upgrades and Distribution Upgrades;    
5.6.3   The Transmission Provider has received written authorization from the
Interconnection Customer by the date specified in Appendix B, Milestones, for
Transmission Owner to proceed with its construction; and     5.6.4   The
Interconnection Customer has provided security to the Transmission Owner, with
notice to Transmission Provider, in accordance with Article 11.5 by the dates
specified in Appendix B, Milestones.

5.7   Work Progress. Transmission Owner and Interconnection Customer will keep
each other and Transmission Provider advised periodically as to the progress of
their respective design, procurement and construction efforts. Either
Transmission Owner or Interconnection Customer may, at any time, request a
progress report from the other, with a copy to be provided to the other Parties.
If, at any time, the Interconnection Customer determines that the completion of
the Transmission Owner’s Interconnection Facilities, Network Upgrades, or
Transmission Owner’s System Protection Facilities will not be required until
after the specified In-Service Date, the Interconnection Customer will provide
written notice to the Transmission Provider and Transmission Owner of such later
date upon which the completion of the Transmission Owner’s Interconnection
Facilities, Network Upgrades or Transmission Owner’s System Protection
Facilities will be required. The Transmission Owner may delay the In-Service
Date of its facilities accordingly.   5.8   Information Exchange. As soon as
reasonably practicable after the Effective Date, the Parties shall exchange
information regarding the design and compatibility of the

 



--------------------------------------------------------------------------------



 



Original Sheet No. 26
Interconnection Facilities and compatibility of the Interconnection Facilities
with the Transmission System or Distribution System, as applicable, and shall
work diligently and in good faith to make any necessary design changes.

5.9   Limited Operation. If any of the Transmission Owner’s Interconnection
Facilities, Network Upgrades, or Transmission Owner’s System Protection
Facilities, Distribution Upgrades or Generator Upgrades are not reasonably
expected to be completed prior to the Commercial Operation Date of the
Generating Facility, Transmission Provider shall, upon the request and at the
expense of Interconnection Customer, perform Operating Studies on a timely basis
to determine the extent to which the Generating Facility and the Interconnection
Customer Interconnection Facilities may operate prior to the completion of the
Transmission Owner’s Interconnection Facilities, Network Upgrades, Transmission
Owner’s System Protection Facilities, Distribution Upgrades or Generator
Upgrades consistent with Applicable Laws and Regulations, Applicable Reliability
Standards, Good Utility Practice, and this LGIA. Transmission Provider and
Transmission Owner shall permit Interconnection Customer to operate the
Generating Facility and the Interconnection Customer’s Interconnection
Facilities in accordance with the results of such studies; provided, however,
such studies reveal that such operation may occur without detriment to the
Transmission System as then configured and in accordance with the safety
requirements of Transmission Owner and any Governmental Authority.   5.10  
Interconnection Customer’s Interconnection Facilities (“ICIF”). Interconnection
Customer shall, at its expense, design, procure, construct, own and install the
ICIF, as set forth in Appendix A.

  5.10.1   Interconnection Customer’s Interconnection Facility Specifications.
Interconnection Customer shall submit initial design and specifications for the
ICIF, including Interconnection Customer’s System Protection Facilities, to
Transmission Provider and Transmission Owner at least one hundred eighty
(180) Calendar Days prior to the Initial Synchronization Date; and final design
and specifications for review and comment at least ninety (90) Calendar Days
prior to the Initial Synchronization Date. Transmission Provider at Transmission
Provider’s option, and Transmission Owner shall review such specifications to
ensure that the ICIF are compatible with their respective technical
specifications, operational control, and safety requirements and comment on such
design and specifications within thirty (30) Calendar Days of Interconnection
Customer’s submission. All specifications provided hereunder shall be deemed
confidential.     5.10.2   Transmission Provider’s and Transmission Owner’s
Review. Transmission Provider’s and Transmission Owner’s review of
Interconnection Customer’s final specifications shall not be construed as
confirming, endorsing, or providing a warranty as to the design, fitness,
safety, durability or reliability of the Generating Facility, or the ICIF.
Interconnection Customer shall make such changes to the ICIF as may reasonably
be required by Transmission Provider

 



--------------------------------------------------------------------------------



 



Original Sheet No. 27
and Transmission Owner, in accordance with Good Utility Practice, to ensure that
the ICIF are compatible with the technical specifications, operational control
and safety requirements of Transmission Provider and Transmission Owner.

  5.10.3   ICIF Construction. The ICIF shall be designed and constructed in
accordance with Good Utility Practice. Within one hundred twenty (120) Calendar
Days after the Commercial Operation Date, unless the Parties agree on another
mutually acceptable deadline, the Interconnection Customer shall deliver to the
Transmission Provider and Transmission Owner “as-built” drawings, information
and documents for the ICIF, such as: a one-line diagram, a site plan showing the
Generating Facility and the ICIF, plan and elevation drawings showing the layout
of the ICIF, a relay functional diagram, relaying AC and DC schematic wiring
diagrams and relay settings for all facilities associated with the
Interconnection Customer’s step-up transformers, the facilities connecting the
Generating Facility to the step-up transformers and the ICIF, and the impedances
(determined by factory tests) for the associated step-up transformers and the
Generating Facility. The Interconnection Customer shall provide Transmission
Provider and Transmission Owner with Interconnection Customer’s specifications
for the excitation system, automatic voltage regulator, Generating Facility
control and protection settings, transformer tap settings, and communications,
if applicable.

5.11   Transmission Owner’s Interconnection Facilities Construction. The
Transmission Owner’s Interconnection Facilities shall be designed and
constructed in accordance with Good Utility Practice. Upon request, within one
hundred twenty (120) Calendar Days after the Commercial Operation Date, unless
the Parties agree on another mutually acceptable deadline, the Transmission
Owner shall deliver to the Transmission Provider and Interconnection Customer
the following “as-built” drawings, information and documents for the
Transmission Owner’s Interconnection Facilities specified in Appendix C to this
LGIA.       Such drawings, information and documents shall be deemed
Confidential Information.       Upon completion, the Transmission Owner’s
Interconnection Facilities and Stand Alone Network Upgrades shall be under the
control of the Transmission Provider or its designated representative.   5.12  
Access Rights. Upon reasonable notice by a Party, and subject to any required or
necessary regulatory approvals, a Party (“Granting Party”) shall furnish at no
cost to the other Party (“Access Party”) any rights of use, licenses, rights of
way and easements with respect to lands owned or controlled by the Granting
Party, its agents (if allowed under the applicable agency agreement), or any
Affiliate, that are necessary to enable the Access Party to obtain ingress and
egress to construct, operate, maintain, repair, test (or witness testing),
inspect, replace or remove facilities and equipment to: (i) interconnect the
Generating Facility with the Transmission System; (ii) operate and maintain the

 



--------------------------------------------------------------------------------



 



Original Sheet No. 28
Generating Facility, the Interconnection Facilities and the Transmission System;
and (iii) disconnect or remove the Access Party’s facilities and equipment upon
termination of this LGIA. In exercising such licenses, rights of way and
easements, the Access Party shall not unreasonably disrupt or interfere with
normal operation of the Granting Party’s business and shall adhere to the safety
rules and procedures established in advance, as may be changed from time to
time, by the Granting Party and provided to the Access Party.

5.13   Lands of Other Property Owners. If any part of the Transmission Owner’s
Interconnection Facilities, Network Upgrades, and/or Distribution Upgrades is to
be installed on property owned by persons other than Interconnection Customer or
Transmission Owner, the Transmission Owner shall at Interconnection Customer’s
expense use efforts, similar in nature and extent to those that it typically
undertakes on its own behalf or on behalf of its Affiliates, including use of
its eminent domain authority to the extent permitted and consistent with
Applicable Laws and Regulations and, to the extent consistent with such
Applicable Laws and Regulations, to procure from such persons any rights of use,
licenses, rights of way and easements that are necessary to construct, operate,
maintain, test, inspect, replace or remove the Transmission Owner’s
Interconnection Facilities, Network Upgrades and/or Distribution Upgrades upon
such property.   5.14   Permits. Transmission Provider or Transmission Owner and
Interconnection Customer shall cooperate with each other in good faith in
obtaining all permits, licenses and authorizations that are necessary to
accomplish the interconnection in compliance with Applicable Laws and
Regulations. With respect to this paragraph, Transmission Owner shall provide
permitting assistance to the Interconnection Customer comparable to that
provided to the Transmission Owner’s own, or an Affiliate’s generation, to the
extent that Transmission Owner or its Affiliate owns generation.   5.15   Early
Construction of Base Case Facilities. Interconnection Customer may request
Transmission Owner to construct, and Transmission Owner shall construct, using
Reasonable Efforts to accommodate Interconnection Customer’s In-Service Date,
all or any portion of any Network Upgrades, Transmission Owner’s System
Protection Facilities or Distribution Upgrades required for Interconnection
Customer to be interconnected to the Transmission or Distribution System, as
applicable, which are included in the Base Case of the Interconnection
Facilities Study for the Interconnection Customer, and which also are required
to be constructed for another Interconnection Customer, but where such
construction is not scheduled to be completed in time to achieve Interconnection
Customer’s In-Service Date. Any such Network Upgrades, System Protection
Facilities or Distribution Upgrades are included in the facilities to be
constructed and as set forth in Appendix A to this LGIA.   5.16   Suspension.

  5.16.1   Interconnection Customer’s Right to Suspend; Obligations. Provided
that such suspension is permissible under the authorizations, permits or
approvals

 



--------------------------------------------------------------------------------



 



Original Sheet No. 29
granted for the construction of such Interconnection Facilities, Network
Upgrades or Stand Alone Network Upgrades, Interconnection Customer reserves the
right upon written notice to Transmission Provider and Transmission Owner, to
suspend at any time all work by Transmission Owner associated with the
construction and installation of Transmission Owner’s Interconnection
Facilities, Network Upgrades, Transmission Owner’s System Protection Facilities,
Distribution Upgrades and/or Generator Upgrades required under this LGIA with
the condition that the Transmission or Distribution System, as applicable, shall
be left in a safe and reliable condition in accordance with Good Utility
Practice and the Transmission Provider’s and Transmission Owner’s safety and
reliability criteria. In such event, Interconnection Customer shall be
responsible for all reasonable and necessary costs which Transmission Provider
and Transmission Owner (i) have incurred pursuant to this LGIA prior to the
suspension and (ii) incur in suspending such work, including any costs incurred
to perform such work as may be necessary to ensure the safety of persons and
property and the integrity of the Transmission or Distribution System, as
applicable, during such suspension and, if applicable, any costs incurred in
connection with the cancellation or suspension of material, equipment and labor
contracts which Transmission Provider and Transmission Owner cannot reasonably
avoid; provided, however, that prior to canceling or suspending any such
material, equipment or labor contract, Transmission Provider and Transmission
Owner shall obtain Interconnection Customer’s authorization to do so.
Transmission Provider and Transmission Owner shall each invoice Interconnection
Customer for such costs pursuant to Article 12 and shall use Reasonable Efforts
to minimize its costs. In the event Interconnection Customer suspends work by
Transmission Owner required under this LGIA pursuant to this Article 5.16, and
has not requested Transmission Owner to recommence the work required under this
LGIA on or before the expiration of three (3) years following commencement of
such suspension, this LGIA shall be deemed terminated. The three-year period
shall begin on the date the suspension is requested, or the date of the written
notice to Transmission Provider, if no effective date is specified.

  5.16.2   Effect of Missed Interconnection Customer Milestones. If
Interconnection Customer fails to provide notice of suspension pursuant to
Article 5.16, and Interconnection Customer fails to fulfill or complete any
Interconnection Customer Milestone provided in Appendix B (“Milestone”), this
constitutes a Breach under this LGIA. Depending upon the consequences of the
Breach and effectiveness of the cure pursuant to Article 17, the Transmission
Owners’ Milestones may be revised, following consultation with the
Interconnection Customer, consistent with Reasonable Efforts, and in
consideration of all relevant circumstances. Parties shall employ Reasonable
Efforts to maintain their remaining respective Milestones.     5.16.3   Effect
of Suspension; Parties Obligations. In the event that Interconnection Customer
suspends work pursuant to this Article 5.16, all construction duration,

 



--------------------------------------------------------------------------------



 



Original Sheet No. 30
timelines and schedules set forth in Appendix B shall be suspended during the
period of suspension. Should Interconnection Customer request that work be
recommenced, Transmission Owner shall be obligated to proceed with Reasonable
Efforts and in consideration of all relevant circumstances including regional
outage schedules, construction availability and material procurement in
performing the work as described in Appendix A and Appendix B. Transmission
Owner will provide Interconnection Customer with a revised schedule for the
design, procurement, construction, installation and testing of the Transmission
Owner’s Interconnection Facilities and Network Upgrades. Upon any suspension by
Interconnection Customer pursuant to Article 5.16, Interconnection Customer
shall be responsible for only those costs specified in this Article 5.16.

5.17   Taxes.

  5.17.1   Interconnection Customer Payments Not Taxable. The Parties intend
that all payments or property transfers made by Interconnection Customer to
Transmission Owner for the installation of the Transmission Owner’s
Interconnection Facilities, Network Upgrades, Transmission Owner’s System
Protection Facilities, Distribution Upgrades and Generator Upgrades shall be
non-taxable, either as contributions to capital, or as an advance, in accordance
with the Internal Revenue Code and any applicable state income tax laws and
shall not be taxable as contributions in aid of construction or otherwise under
the Internal Revenue Code and any applicable state income tax laws.     5.17.2  
Representations and Covenants. In accordance with IRS Notice 2001-82 and IRS
Notice 88-129, Interconnection Customer represents and covenants that
(i) ownership of the electricity generated at the Generating Facility will pass
to another party prior to the transmission of the electricity on the
Transmission System, (ii) for income tax purposes, the amount of any payments
and the cost of any property transferred to the Transmission Owner for the
Transmission Owner’s Interconnection Facilities will be capitalized by
Interconnection Customer as an intangible asset and recovered using the
straight-line method over a useful life of twenty (20) years, and (iii) any
portion of the Transmission Owner’s Interconnection Facilities that is a
“dual-use intertie,” within the meaning of IRS Notice 88-129, is reasonably
expected to carry only a de minimis amount of electricity in the direction of
the Generating Facility. For this purpose, “de minimis amount” means no more
than 5 percent of the total power flows in both directions, calculated in
accordance with the “5 percent test” set forth in IRS Notice 88-129. This is not
intended to be an exclusive list of the relevant conditions that must be met to
conform to IRS requirements for non-taxable treatment.         At Transmission
Owner’s request, Interconnection Customer shall provide Transmission Owner with
a report from an independent engineer confirming its representation in clause
(iii), above, with a copy to Transmission Provider. Transmission Owner
represents and covenants that the cost of the Transmission

 



--------------------------------------------------------------------------------



 



Original Sheet No. 31
Owner’s Interconnection Facilities paid for by Interconnection Customer will
have no net effect on the base upon which rates are determined.

  5.17.3   Indemnification for the Cost Consequences of Current Tax Liability
Upon Transmission Owner. Notwithstanding Article 5.17.1, Interconnection
Customer shall protect, indemnify and hold harmless Transmission Owner from the
cost consequences of any tax liability imposed against Transmission Owner as the
result of payments or property transfers made by Interconnection Customer to
Transmission Owner under this LGIA for Interconnection Facilities, as well as
any interest and penalties, other than interest and penalties attributable to
any delay caused by Transmission Owner.         Transmission Owner shall not
include a gross-up for the cost consequences of any current tax liability in the
amounts it charges Interconnection Customer under this LGIA unless
(i) Transmission Owner has determined, in good faith, that the payments or
property transfers made by Interconnection Customer to Transmission Owner should
be reported as income subject to taxation or (ii) any Governmental Authority
directs Transmission Owner to report payments or property as income subject to
taxation; provided, however, that Transmission Owner may require Interconnection
Customer to provide security for Interconnection Facilities, in a form
reasonably acceptable to Transmission Owner (such as a parental guarantee or a
letter of credit), in an amount equal to the cost consequences or any current
tax liability under this Article 5.17. Interconnection Customer shall reimburse
Transmission Owner for such costs on a fully grossed-up basis, in accordance
with Article 5.17.4, within thirty (30) Calendar Days of receiving written
notification from Transmission Owner of the amount due, including detail about
how the amount was calculated.         The indemnification obligation shall
terminate at the earlier of (1) the expiration of the ten-year testing period
and the applicable statute of limitation, as it may be extended by the
Transmission Owner upon request of the IRS, to keep these years open for audit
or adjustment, or (2) the occurrence of a subsequent taxable event and the
payment of any related indemnification obligations as contemplated by this
Article 5.17.     5.17.4   Tax Gross-Up Amount. Interconnection Customer’s
liability for the cost consequences of any current tax liability under this
Article 5.17 shall be calculated on a fully grossed-up basis. Except as may
otherwise be agreed to by the parties, this means that Interconnection Customer
will pay Transmission Owner, in addition to the amount paid for the
Interconnection Facilities, Network Upgrades, Transmission Owner’s System
Protection Facilities, and/or Distribution Upgrades, an amount equal to (1) the
current taxes imposed on Transmission Owner (“Current Taxes”) on the excess of
(a) the gross income realized by Transmission Owner as a result of payments or
property transfers made by Interconnection Customer to Transmission Owner under
this LGIA (without regard to any payments under this Article 5.17) (the “Gross
Income

 



--------------------------------------------------------------------------------



 



Original Sheet No. 32
Amount”) over (b) the present value of future tax deductions for depreciation
that will be available as a result of such payments or property transfers (the
“Present Value Depreciation Amount”), plus (2) an additional amount sufficient
to permit the Transmission Owner to receive and retain, after the payment of all
Current Taxes, an amount equal to the net amount described in clause (1).
For this purpose, (i) Current Taxes shall be computed based on Transmission
Owner’s composite federal and state tax rates at the time the payments or
property transfers are received and Transmission Owner will be treated as being
subject to tax at the highest marginal rates in effect at that time (the
“Current Tax Rate”), and (ii) the Present Value Depreciation Amount shall be
computed by discounting Transmission Owner’s anticipated tax depreciation
deductions as a result of such payments or property transfers by Transmission
Owner’s current weighted average cost of capital. Thus, the formula for
calculating Interconnection Customer’s liability to Transmission Owner pursuant
to this Article 5.17.4 can be expressed as follows: (Current Tax Rate x (Gross
Income Amount — Present Value of Tax Depreciation))/(1-Current Tax Rate).
Interconnection Customer’s estimated tax liability in the event taxes are
imposed shall be stated in Appendix A, Interconnection Facilities, Network
Upgrades and Distribution Upgrades.

  5.17.5   Private Letter Ruling or Change or Clarification of Law. At
Interconnection Customer’s request and expense, Transmission Owner shall file
with the IRS a request for a private letter ruling as to whether any property
transferred or sums paid, or to be paid, by Interconnection Customer to
Transmission Owner under this LGIA are subject to federal income taxation.
Interconnection Customer will prepare the initial draft of the request for a
private letter ruling, and will certify under penalties of perjury that all
facts represented in such request are true and accurate to the best of
Interconnection Customer’s knowledge. Transmission Owner and Interconnection
Customer shall cooperate in good faith with respect to the submission of such
request.         Transmission Owner shall keep Interconnection Customer fully
informed of the status of such request for a private letter ruling and shall
execute either a privacy act waiver or a limited power of attorney, in a form
acceptable to the IRS, that authorizes Interconnection Customer to participate
in all discussions with the IRS regarding such request for a private letter
ruling. Transmission Owner shall allow Interconnection Customer to attend all
meetings with IRS officials about the request and shall permit Interconnection
Customer to prepare the initial drafts of any follow-up letters in connection
with the request.     5.17.6   Subsequent Taxable Events. If, within 10 years
from the date on which the relevant Transmission Owner’s Interconnection
Facilities are placed in service, (i) Interconnection Customer Breaches the
covenant contained in Article 5.17.2, (ii) a “disqualification event” occurs
within the meaning of IRS Notice 88-129, or (iii) this LGIA terminates and
Transmission Owner retains ownership of the

 



--------------------------------------------------------------------------------



 



Original Sheet No. 33
Interconnection Facilities, Network Upgrades, Transmission Owner’s System
Protection Facilities, and/or Distribution Upgrades, the Interconnection
Customer shall pay a tax gross-up for the cost consequences of any current tax
liability imposed on Transmission Owner, calculated using the methodology
described in Article 5.17.4 and in accordance with IRS Notice 90-60.

  5.17.7   Contests. In the event any Governmental Authority determines that
Transmission Owner’s receipt of payments or property constitutes income that is
subject to taxation, Transmission Owner shall notify Interconnection Customer,
in writing, within thirty (30) Calendar Days of receiving notification of such
determination by a Governmental Authority. Upon the timely written request by
Interconnection Customer and at Interconnection Customer’s sole expense,
Transmission Owner may appeal, protest, seek abatement of, or otherwise oppose
such determination. Upon Interconnection Customer’s written request and sole
expense, Transmission Owner shall file a claim for refund with respect to any
taxes paid under this Article 5.17, whether or not it has received such a
determination. Transmission Owner reserves the right to make all decisions with
regard to the prosecution of such appeal, protest, abatement or other contest,
including the selection of counsel and compromise or settlement of the claim,
but Transmission Owner shall keep Interconnection Customer informed, shall
consider in good faith suggestions from Interconnection Customer about the
conduct of the contest, and shall reasonably permit Interconnection Customer or
an Interconnection Customer representative to attend contest proceedings.      
  Interconnection Customer shall pay to Transmission Owner on a periodic basis,
as invoiced by Transmission Owner, Transmission Owner’s documented reasonable
costs of prosecuting such appeal, protest, abatement or other contest. At any
time during the contest, Transmission Owner may agree to a settlement either
with Interconnection Customer’s consent or after obtaining written advice from
nationally-recognized tax counsel, selected by Transmission Owner, but
reasonably acceptable to Interconnection Customer, that the proposed settlement
represents a reasonable settlement given the hazards of litigation.
Interconnection Customer’s obligation shall be based on the amount of the
settlement agreed to by Interconnection Customer, or if a higher amount, so much
of the settlement that is supported by the written advice from
nationally-recognized tax counsel selected under the terms of the preceding
sentence. The settlement amount shall be calculated on a fully grossed-up basis
to cover any related cost consequences of the current tax liability. Any
settlement without Interconnection Customer’s consent or such written advice
will relieve Interconnection Customer from any obligation to indemnify
Transmission Owner for the tax at issue in the contest.     5.17.8   Refund. In
the event that (a) a private letter ruling is issued to Transmission Owner which
holds that any amount paid or the value of any property transferred by
Interconnection Customer to Transmission Owner under the

 



--------------------------------------------------------------------------------



 



Original Sheet No. 34
terms of this LGIA is not subject to federal income taxation, (b) any
legislative change or administrative announcement, notice, ruling or other
determination makes it reasonably clear to Transmission Owner in good faith that
any amount paid or the value of any property transferred by Interconnection
Customer to Transmission Owner under the terms of this LGIA is not taxable to
Transmission Owner, (c) any abatement, appeal, protest, or other contest results
in a determination that any payments or transfers made by Interconnection
Customer to Transmission Owner are not subject to federal income tax, or (d) if
Transmission Owner receives a refund from any taxing authority for any
overpayment of tax attributable to any payment or property transfer made by
Interconnection Customer to Transmission Owner pursuant to this LGIA,
Transmission Owner shall promptly refund to Interconnection Customer the
following:
(i) any payment made by Interconnection Customer under this Article 5.17 for
taxes that is attributable to the amount determined to be non-taxable, together
with interest thereon,
(ii) interest on any amounts paid by Interconnection Customer to Transmission
Owner for such taxes which Transmission Owner did not submit to the taxing
authority, calculated in accordance with the methodology set forth in 18 C.F.R.
Section 35.19a(a)(2)(iii) from the date payment was made by Interconnection
Customer to the date Transmission Owner refunds such payment to Interconnection
Customer, and
(iii) with respect to any such taxes paid by Transmission Owner, any refund or
credit Transmission Owner receives or to which it may be entitled from any
Governmental Authority, interest (or that portion thereof attributable to the
payment described in clause (i), above) owed to the Transmission Owner for such
overpayment of taxes (including any reduction in interest otherwise payable by
Transmission Owner to any Governmental Authority resulting from an offset or
credit); provided, however, that Transmission Owner will remit such amount
promptly to Interconnection Customer only after and to the extent that
Transmission Owner has received a tax refund, credit or offset from any
Governmental Authority for any applicable overpayment of income tax related to
the Transmission Owner’s Interconnection Facilities. The intent of this
provision is to leave both parties, to the extent practicable, in the event that
no taxes are due with respect to any payment for Interconnection Facilities and
Network Upgrades hereunder, in the same position they would have been in had no
such tax payments been made.

  5.17.9   Taxes Other Than Income Taxes. Upon the timely request by
Interconnection Customer, and at Interconnection Customer’s sole expense,
Transmission Owner shall appeal, protest, seek abatement of, or otherwise
contest any tax (other than federal or state income tax) asserted or assessed
against

 



--------------------------------------------------------------------------------



 



Original Sheet No. 35
Transmission Owner for which Interconnection Customer may be required to
reimburse Transmission Owner under the terms of this LGIA. Interconnection
Customer shall pay to Transmission Owner on a periodic basis, as invoiced by
Transmission Owner, Transmission Owner’s documented reasonable costs of
prosecuting such appeal, protest, abatement, or other contest. Interconnection
Customer and Transmission Owner shall cooperate in good faith with respect to
any such contest. Unless the payment of such taxes is a prerequisite to an
appeal or abatement or cannot be deferred, no amount shall be payable by
Interconnection Customer to Transmission Owner for such taxes until they are
assessed by a final, non-appealable order by any court or agency of competent
jurisdiction. In the event that a tax payment is withheld and ultimately due and
payable after appeal, Interconnection Customer will be responsible for all
taxes, interest and penalties, other than penalties attributable to any delay
caused by Transmission Owner.

5.18   Tax Status. Each Party shall cooperate with the other Parties to maintain
each Party’s tax status. Nothing in this LGIA is intended to adversely affect
any Party’s tax-exempt status with respect to the issuance of bonds including,
but not limited to, Local Furnishing Bonds.   5.19   Modification.

  5.19.1   General. Either Party may undertake modifications to its facilities.
If a Party plans to undertake a modification that reasonably may be expected to
affect another Party’s facilities, that Party shall provide to the other Parties
sufficient information regarding such modification so that the other Parties may
evaluate the potential impact of such modification prior to commencement of the
work. Such information shall be deemed to be Confidential Information hereunder
and shall include information concerning the timing of such modifications and
whether such modifications are expected to interrupt the flow of electricity
from the Generating Facility. The Party desiring to perform such work shall
provide the relevant drawings, plans, and specifications to the other Parties at
least ninety (90) Calendar Days in advance of the commencement of the work or
such shorter period upon which the Parties may agree, which agreement shall not
unreasonably be withheld, conditioned or delayed.         In the case of
Generating Facility modifications that do not require Interconnection Customer
to submit an Interconnection Request, Transmission Provider shall provide,
within thirty (30) Calendar Days (or such other time as the Parties may agree),
an estimate of any additional modifications to the Transmission or Distribution
System as applicable, Transmission Owner’s Interconnection Facilities, Network
Upgrades, Transmission Owner’s System Protection Facilities, and/or Distribution
Upgrades necessitated by such Interconnection Customer modification and a good
faith estimate of the costs thereof.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 36

  5.19.2   Standards. Any additions, modifications, or replacements made to a
Party’s facilities shall be designed, constructed and operated in accordance
with this LGIA and Good Utility Practice.     5.19.3   Modification Costs.
Interconnection Customer shall not be directly assigned the costs of any
additions, modifications, or replacements that Transmission Owner makes to the
Transmission Owner’s Interconnection Facilities, Network Upgrades, Transmission
Owner’s System Protection Facilities, Distribution Upgrades, or the Transmission
or Distribution System, as applicable, to facilitate the interconnection of a
third party to the Transmission Owner’s Interconnection Facilities or the
Transmission or Distribution System, as applicable, or to provide transmission
service to a third party under the Tariff. Interconnection Customer shall be
responsible for the costs of any additions, modifications, or replacements to
the Interconnection Customer’s Interconnection Facilities that may be necessary
to maintain or upgrade such Interconnection Customer’s Interconnection
Facilities consistent with Applicable Laws and Regulations, Applicable
Reliability Standards or Good Utility Practice.

ARTICLE 6. TESTING AND INSPECTION

6.1   Pre-Commercial Operation Date Testing and Modifications. Prior to the
Commercial Operation Date, the Transmission Owner shall test the Transmission
Owner’s Interconnection Facilities, Network Upgrades, Transmission Owner’s
System Protection Facilities and Distribution Upgrades, and Interconnection
Customer shall test each electric production device at the Generating Facility,
Interconnection Customer’s System Protection Facilities and the Interconnection
Customer’s Interconnection Facilities to ensure their safe and reliable
operation. Similar testing may be required after initial operation. Transmission
Owner and Interconnection Customer shall make any modifications to their
respective facilities that are found to be necessary as a result of such
testing. Interconnection Customer shall bear the cost of all such testing and
modifications. Interconnection Customer shall generate test energy at the
Generating Facility only if it has arranged for the delivery of such test
energy.   6.2   Post-Commercial Operation Date Testing and Modifications. Each
Party shall at its own expense perform routine inspection and testing of its
facilities and equipment in accordance with Good Utility Practice as may be
necessary to ensure the continued interconnection of the Generating Facility
with the Transmission or Distribution System, as applicable, in a safe and
reliable manner. Each Party shall have the right, upon advance written notice,
to require reasonable additional testing of the Interconnection Facilities, at
the requesting Party’s expense, as may be in accordance with Good Utility
Practice.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 37

6.3   Right to Observe Testing. Each Party shall notify the other Parties in
advance of its performance of tests of its Interconnection Facilities. The other
Parties shall each have the right, at its own expense, to observe such testing.
  6.4   Right to Inspect. Each Party shall have the right, but shall have no
obligation to: (i) observe Transmission Owner’s and Interconnection Customer’s
tests and/or inspection of any of their respective System Protection Facilities
and other protective equipment, including power system stabilizers; (ii) review
the settings of the System Protection Facilities and other protective equipment;
and (iii) review the maintenance records relative to the Interconnection
Facilities, the System Protection Facilities and other protective equipment. A
Party may exercise these rights from time to time as it deems necessary upon
reasonable notice to the other Parties. The exercise or non-exercise by a Party
of any such rights shall not be construed as an endorsement or confirmation of
any element or condition of the Interconnection Facilities or the System
Protection Facilities or other protective equipment or the operation thereof, or
as a warranty as to the fitness, safety, desirability, or reliability of same.
Any information that a Party obtains through the exercise of any of its rights
under this Article 6.4 shall be deemed to be Confidential Information and
treated pursuant to Article 22 of this LGIA.

ARTICLE 7. METERING

7.1   General. Each Party shall comply with the Applicable Reliability Council
requirements. Unless otherwise agreed by the Parties, Transmission Owner, at its
election, or otherwise the Interconnection Customer, shall install Metering
Equipment (the “Metering Party”) at the Point of Interconnection prior to any
operation of the Generating Facility and Transmission Owner, at its election, or
otherwise the Interconnection Customer shall own, operate, test and maintain
such Metering Equipment. Power flows to and from the Generating Facility shall
be measured at or, at the Metering Party’s option, compensated to, the Point of
Interconnection. The Metering Party shall provide metering quantities, in analog
and/or digital form, to the other Parties upon request. Interconnection Customer
shall bear all reasonable documented costs associated with the purchase,
installation, operation, testing and maintenance of the Metering Equipment.  
7.2   Check Meters. Interconnection Customer, at its option and expense, may
install and operate, on its premises and on its side of the Point of
Interconnection, one or more check meters to check the Metering Equipment owned
by the Metering Party. Such check meters shall be for check purposes only and
shall not be used for the measurement of power flows for purposes of this LGIA,
except as provided in Article 7.4 below. The check meters shall be subject at
all reasonable times to inspection and examination by Transmission Provider,
Transmission Owner or their designees. The installation, operation and
maintenance thereof shall be performed entirely by Interconnection Customer in
accordance with Good Utility Practice.   7.3   Standards. The Metering Party
shall install, calibrate, and test revenue quality Metering Equipment in
accordance with applicable ANSI standards.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 38

7.4   Testing of Metering Equipment. The Metering Party shall inspect and test
Metering Equipment upon installation and at least once every two (2) years
thereafter. If requested to do so by a Party, the Metering Party shall, at the
requesting Party’s expense, inspect or test Metering Equipment more frequently
than every two (2) years. The Metering Party shall give reasonable notice to the
other Parties of the time when any inspection or test shall take place, and the
other Parties may have representatives present at the test or inspection. If at
any time Metering Equipment is found to be inaccurate or defective, it shall be
adjusted, repaired or replaced at Interconnection Customer’s expense, in order
to provide accurate metering, unless the inaccuracy or defect is due to the
Metering Party’s failure to maintain, then the Metering Party shall pay. If
Metering Equipment fails to register, or if the measurement made by Metering
Equipment during a test varies by more than two percent (2%) from the
measurement made by the standard meter used in the test, the Metering Party
shall adjust the measurements by correcting all measurements for the period
during which Metering Equipment was in error by using Interconnection Customer’s
check meters, if installed. If no such check meters are installed or if the
period cannot be reasonably ascertained, the adjustment shall be for the period
immediately preceding the test of the Metering Equipment equal to one-half the
time from the date of the previous test of the Metering Equipment.   7.5  
Metering Data. At Interconnection Customer’s expense, the metered data shall be
telemetered to one or more locations designated by Transmission Provider and
Transmission Owner and one or more locations designated by Interconnection
Customer. Such telemetered data shall be used, under normal operating
conditions, as the official measurement of the amount of energy delivered from
the Generating Facility to the Point of Interconnection.

ARTICLE 8. COMMUNICATIONS

8.1   Interconnection Customer Obligations. Interconnection Customer shall
maintain satisfactory operating communications with Transmission Provider’s
Transmission System dispatcher or representative designated by Transmission
Provider. Interconnection Customer shall provide standard voice line, dedicated
voice line and facsimile communications at its Generating Facility control room
or central dispatch facility through use of either the public telephone system,
or a voice communications system that does not rely on the public telephone
system. Interconnection Customer shall also provide the dedicated data
circuit(s) necessary to provide Interconnection Customer data to Transmission
Provider as set forth in Appendix D, Security Arrangements Details. The data
circuit(s) shall extend from the Generating Facility to the location(s)
specified by Transmission Provider. Any required maintenance of such
communications equipment shall be performed by and at the cost of
Interconnection Customer. Operational communications shall be activated and
maintained under, but not be limited to, the following events: system
paralleling or separation, scheduled and unscheduled shutdowns, equipment
clearances, and hourly and daily load data.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 39

8.2   Remote Terminal Unit. Prior to the Initial Synchronization Date of the
Generating Facility, a Remote Terminal Unit, or equivalent data collection and
transfer equipment acceptable to both Parties, shall be installed by
Interconnection Customer, or by Transmission Owner at Interconnection Customer’s
expense, to gather accumulated and instantaneous data to be telemetered to the
location(s) designated by Transmission Owner and Transmission Provider through
use of a dedicated point-to-point data circuit(s) as indicated in Article 8.1.
The communication protocol for the data circuit(s) shall be specified by
Transmission Owner and Transmission Provider. Instantaneous bi-directional
analog real power and reactive power flow information must be telemetered
directly to the location(s) specified by Transmission Provider and Transmission
Owner.       Each Party will promptly advise the other Parties if it detects or
otherwise learns of any metering, telemetry or communications equipment errors
or malfunctions that require the attention and/or correction. The Party owning
such equipment shall correct such error or malfunction as soon as reasonably
feasible.   8.3   No Annexation. Any and all equipment placed on the premises of
a Party shall be and remain the property of the Party providing such equipment
regardless of the mode and manner of annexation or attachment to real property,
unless otherwise mutually agreed by the Parties.

ARTICLE 9. OPERATIONS

9.1   General. Each Party shall comply with the Applicable Reliability Council
requirements. Each Party shall provide to any Party all information that may
reasonably be required by that Party to comply with Applicable Laws and
Regulations and Applicable Reliability Standards.   9.2   Control Area
Notification. At least three months before Initial Synchronization Date, the
Interconnection Customer shall notify the Transmission Provider and Transmission
Owner in writing of the Control Area in which the Generating Facility will be
located. If the Interconnection Customer elects to locate the Generating
Facility through dynamic metering/scheduling in a Control Area other than the
Control Area in which the Generating Facility is physically located, and if
permitted to do so by the relevant transmission tariffs, all necessary
arrangements, including but not limited to those set forth in Article 7 and
Article 8 of this LGIA, and remote Control Area generator interchange
agreements, if applicable, and the appropriate measures under such agreements,
shall be executed and implemented prior to the placement of the Generating
Facility in the other Control Area.   9.3   Transmission Provider and
Transmission Owner Obligations. Transmission Provider shall cause the
Transmission System and the Transmission Owner’s Interconnection Facilities to
be operated, maintained and controlled in a safe and reliable manner in
accordance with this LGIA. Transmission Provider, or its designee, may provide
operating instructions to Interconnection Customer consistent with this LGIA and

 



--------------------------------------------------------------------------------



 



Original Sheet No. 40
Transmission Provider’s and, if applicable, Transmission Owner’s operating
protocols and procedures as they may change from time to time. Transmission
Provider will consider changes to its operating protocols and procedures
proposed by Interconnection Customer.

9.4   Interconnection Customer Obligations. Interconnection Customer shall at
its own expense operate, maintain and control the Generating Facility and the
Interconnection Customer’s Interconnection Facilities in a safe and reliable
manner and in accordance with this LGIA. The Generating Facility must be
operated in accordance with the operating limits, if any, in the Interconnection
Facilities Study and specified in Appendix C of this LGIA. Interconnection
Customer shall operate the Generating Facility and the Interconnection
Customer’s Interconnection Facilities in accordance with all applicable
requirements of the Transmission Provider or its designated Control Area
Operator of which the Generating Facility is part, as such requirements are set
forth in Appendix C, Interconnection Details, of this LGIA. Appendix C,
Interconnection Details, will be modified to reflect changes to the requirements
as they may change from time to time. Any Party may request that a Party provide
copies of the requirements set forth in Appendix C, Interconnection Details, of
this LGIA.   9.5   Start-Up and Synchronization. Consistent with the Parties’
mutually acceptable procedures, the Interconnection Customer is responsible for
the proper synchronization of the Generating Facility to the Transmission or
Distribution System, as applicable.   9.6   Reactive Power.

  9.6.1   Power Factor Design Criteria. Interconnection Customer shall design
the Generating Facility to be capable of maintaining a composite power delivery
at continuous rated power output at the Point of Interconnection at all power
factors over 0.95 leading to 0.95 lagging, unless Transmission Provider has
established different requirements that apply to all generators in the Control
Area on a comparable basis. The applicable Control Area power factor
requirements are listed on the Transmission Provider’s website at
http://www.midwestmarket.org/page/Generator+Interconnection and may be
referenced in the Appendices to this LGIA. The Generating Facility shall be
capable of continuous dynamic operation throughout the power factor design range
as measured at the Point of Interconnection. Such operation shall account for
the net effect of all energy production devices on the Interconnection
Customer’s side of the Point of Interconnection. The requirements of this
Article 9.6.1 shall not apply to wind generators.     9.6.2   Voltage Schedules.
Once the Interconnection Customer has synchronized the Generating Facility with
the Transmission System, Transmission Provider shall require Interconnection
Customer to operate the Generating Facility to produce or absorb reactive power
within the design limitations of the Generating Facility set forth in
Article 9.6.1 (Power Factor Design Criteria), to maintain the output voltage or
power factor at the Point of

 



--------------------------------------------------------------------------------



 



Original Sheet No. 41
Interconnection as specified by the Transmission Provider. Transmission
Provider’s voltage schedules shall treat all sources of reactive power in the
Control Area in an equitable and not unduly discriminatory manner. Transmission
Provider shall exercise Reasonable Efforts to provide Interconnection Customer
with such schedules at least one (1) day in advance, and may make changes to
such schedules as necessary to maintain the reliability of the Transmission or
Distribution System as applicable. Interconnection Customer shall operate the
Generating Facility to maintain the specified output voltage or power factor at
the Point of Interconnection within the design limitations of the Generating
Facility set forth in Article 9.6.1 (Power Factor Design Criteria). If
Interconnection Customer is unable to maintain the specified voltage or power
factor, it shall promptly notify Transmission Provider’s system operator, or its
designated representative.

  9.6.2.1   Governors and Regulators. Whenever the Generating Facility is
operated in parallel with the Transmission or Distribution System as applicable
and the speed governors (if installed on the generating unit pursuant to Good
Utility Practice) and voltage regulators are capable of operation,
Interconnection Customer shall operate the Generating Facility with its speed
governors and voltage regulators in automatic operation. If the Generating
Facility’s speed governors and voltage regulators are not capable of such
automatic operation, the Interconnection Customer shall immediately notify
Transmission Provider’s system operator, or its designated representative, and
ensure that such Generating Facility’s reactive power production or absorption
(measured in MVARs) are within the design capability of the Generating
Facility’s generating unit(s) and steady state stability limits. Interconnection
Customer shall not cause its Generating Facility to disconnect automatically or
instantaneously from the Transmission or Distribution System, as applicable, or
trip any generating unit comprising the Generating Facility for an under or over
frequency condition unless the abnormal frequency condition persists for a time
period beyond the limits set forth in ANSI/IEEE Standard C37.106, or such other
standard as applied to other generators in the Control Area on a comparable
basis.

  9.6.3   Payment for Reactive Power. Payments for reactive power shall be
pursuant to any tariff or rate schedule filed by the Transmission Provider and
approved by the FERC.

9.7   Outages and Interruptions.

  9.7.1   Outages.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 42

  9.7.1.1   Outage Authority and Coordination. Interconnection Customer and
Transmission Owner may each in accordance with Good Utility Practice in
coordination with the other Party and Transmission Provider remove from service
any of its respective Interconnection Facilities, System Protection Facilities,
Network Upgrades, System Protection Facilities or Distribution Upgrades that may
impact the other Party’s facilities as necessary to perform maintenance or
testing or to install or replace equipment. Absent an Emergency Condition, the
Party scheduling a removal of such facility(ies) from service will use
Reasonable Efforts to notify one another and schedule such removal on a date and
time mutually acceptable to the Parties. In all circumstances, any Party
planning to remove such facility(ies) from service shall use Reasonable Efforts
to minimize the effect on the other Parties of such removal.     9.7.1.2  
Outage Schedules. The Transmission Provider shall post scheduled outages of
transmission facilities on the OASIS. Interconnection Customer shall submit its
planned maintenance schedules for the Generating Facility to Transmission
Provider and Transmission Owner for a minimum of a rolling twenty-four month
period in accordance with the Transmission Provider’s procedures.
Interconnection Customer shall update its planned maintenance schedules as
necessary. Transmission Provider may request Interconnection Customer to
reschedule its maintenance as necessary to maintain the reliability of the
Transmission System; provided, however, adequacy of generation supply shall not
be a criterion in determining Transmission System reliability. Transmission
Provider shall compensate, pursuant to applicable Transmission Provider tariff
or rate schedule, Interconnection Customer for any additional direct costs that
the Interconnection Customer incurs as a result of having to reschedule
maintenance, including any additional overtime, breaking of maintenance
contracts or other costs above and beyond the cost the Interconnection Customer
would have incurred absent the Transmission Provider’s request to reschedule
maintenance. Interconnection Customer will not be eligible to receive
compensation, if during the twelve (12) months prior to the date of the
scheduled maintenance, the Interconnection Customer had modified its schedule of
maintenance activities.         Costs shall be determined by negotiation between
the Transmission Provider and Interconnection Customer prior to implementation
of the voluntary change in outage schedules, or if such request is made by or on
behalf of a Transmission Customer requesting firm service, costs and recovery of
costs shall be determined through a bilateral agreement between the Transmission
Customer and the Interconnection Customer. Voluntary changes to outage schedules
under this Article 9.7.1.2 are separate from actions and compensation required
under Article 13 and

 



--------------------------------------------------------------------------------



 



Original Sheet No. 43

      for which costs are recovered in accordance with Transmission Provider’s
applicable tariff or rate schedule.     9.7.1.3   Outage Restoration. If an
outage on either the Interconnection Customer’s or Transmission Owner’s
Interconnection Facilities, Network Upgrades, System Protection Facilities or
Distribution Upgrades adversely affects a Party’s operations or facilities, the
Party that owns or controls the facility that is out of service shall use
Reasonable Efforts to promptly restore such facility(ies) to a normal operating
condition consistent with the nature of the outage. The Party that owns or
controls the facility that is out of service shall provide the other Parties, to
the extent such information is known, information on the nature of the Emergency
Condition, an estimated time of restoration, and any corrective actions
required. Initial verbal notice shall be followed up as soon as practicable with
written notice to the other Parties explaining the nature of the outage.

  9.7.2   Interruption of Service. If required by Good Utility Practice to do
so, Transmission Provider may require Interconnection Customer to interrupt or
reduce deliveries of electricity if such delivery of electricity could adversely
affect Transmission Provider’s ability to perform such activities as are
necessary to safely and reliably operate and maintain the Transmission System.
The following provisions shall apply to any interruption or reduction permitted
under this Article 9.7.2:

  9.7.2.1   The interruption or reduction shall continue only for so long as
reasonably necessary under Good Utility Practice;     9.7.2.2   Any such
interruption or reduction shall be made on an equitable, non-discriminatory
basis with respect to all generating facilities directly connected to the
Transmission or Distribution System, as applicable;     9.7.2.3   When the
interruption or reduction must be made under circumstances which do not allow
for advance notice, Transmission Provider shall notify Interconnection Customer
by telephone as soon as practicable of the reasons for the curtailment,
interruption, or reduction, and, if known, its expected duration. Telephone
notification shall be followed by written notification as soon as practicable;  
  9.7.2.4   Except during the existence of an Emergency Condition, when the
interruption or reduction can be scheduled without advance notice, Transmission
Provider shall notify Interconnection Customer in advance regarding the timing
of such scheduling and further notify Interconnection Customer of the expected
duration. Transmission Provider shall coordinate with the Interconnection
Customer using Good Utility Practice to schedule the interruption or reduction
during periods

 



--------------------------------------------------------------------------------



 



Original Sheet No. 44

      of least impact to the Interconnection Customer, Transmission Owner and
the Transmission Provider;

  9.7.2.5   The Parties shall cooperate and coordinate with each other to the
extent necessary in order to restore the Generating Facility, Interconnection
Facilities, and the Transmission or Distribution System, as applicable to their
normal operating state, consistent with system conditions and Good Utility
Practice.

  9.7.3   Under-Frequency and Over Frequency Conditions. The Transmission System
is designed to automatically activate a load-shed program as required by the
Applicable Reliability Council in the event of an under-frequency system
disturbance. Interconnection Customer shall implement under-frequency and
over-frequency relay set points for the Generating Facility as required by the
Applicable Reliability Council to ensure “ride through” capability of the
Transmission System. Generating Facility response to frequency deviations of
pre-determined magnitudes, both under-frequency and over-frequency deviations,
shall be studied and coordinated with the Transmission Provider in accordance
with Good Utility Practice. The term “ride through” as used herein shall mean
the ability of a Generating Facility to stay connected to and synchronized with
the Transmission System during system disturbances within a range of
under-frequency and over-frequency conditions, in accordance with Good Utility
Practice.     9.7.4   System Protection and Other Control Requirements.

  9.7.4.1   System Protection Facilities. Interconnection Customer shall, at its
expense, install, operate and maintain its System Protection Facilities as a
part of the Generating Facility or the Interconnection Customer’s
Interconnection Facilities. Transmission Owner shall install at Interconnection
Customer’s expense any Transmission Owner’s System Protection Facilities that
may be required on the Transmission Owner’s Interconnection Facilities or the
Transmission Owner’s transmission or distribution facilities as a result of the
interconnection of the Generating Facility and the Interconnection Customer’s
Interconnection Facilities.     9.7.4.2   Interconnection Customer’s and
Transmission Owner’s System Protection Facilities shall be designed and
coordinated with Affected Systems in accordance with Good Utility Practice.    
9.7.4.3   Each Party shall be responsible for protection of its facilities
consistent with Good Utility Practice.     9.7.4.4   Each Party’s protective
relay design shall incorporate the necessary test switches to perform the tests
required in Article 6. The required test switches will be placed such that they
allow operation of lockout relays

 



--------------------------------------------------------------------------------



 



Original Sheet No. 45

      while preventing breaker failure schemes from operating and causing
unnecessary breaker operations and/or the tripping of the Generating Facility.  
  9.7.4.5   Each Party will test, operate and maintain their respective System
Protection Facilities in accordance with Good Utility Practice.     9.7.4.6  
Prior to the In-Service Date, and again prior to the Commercial Operation Date,
Interconnection Customer or Transmission Owner, or their respective agents,
shall perform a complete calibration test and functional trip test of the System
Protection Facilities. At intervals suggested by Good Utility Practice and
following any apparent malfunction of the System Protection Facilities,
Interconnection Customer or Transmission Owner shall each perform both
calibration and functional trip tests of their respective System Protection
Facilities. These tests do not require the tripping of any in-service generating
unit. These tests do, however, require that all protective relays and lockout
contacts be activated.

  9.7.5   Requirements for Protection. In compliance with Good Utility Practice,
Interconnection Customer shall provide, install, own, and maintain relays,
circuit breakers and all other devices necessary to remove any fault
contribution of the Generating Facility to any short circuit occurring on the
Transmission or Distribution System, as applicable, not otherwise isolated by
Transmission Owner’s equipment, such that the removal of the fault contribution
shall be coordinated with the protective requirements of the Transmission or
Distribution System, as applicable. Such protective equipment shall include,
without limitation, a disconnecting device or switch with load-interrupting
capability located between the Generating Facility and the Transmission or
Distribution System, as applicable, at a site selected upon mutual agreement
(not to be unreasonably withheld, conditioned or delayed) of the Parties.
Interconnection Customer shall be responsible for protection of the Generating
Facility and Interconnection Customer’s other equipment from such conditions as
negative sequence currents, over- or under-frequency, sudden load rejection,
over- or under-voltage, and generator loss-of-field. Interconnection Customer
shall be solely responsible to disconnect the Generating Facility and
Interconnection Customer’s other equipment if conditions on the Transmission or
Distribution System, as applicable, could adversely affect the Generating
Facility.     9.7.6   Power Quality. Neither Party’s facilities shall cause
excessive voltage flicker nor introduce excessive distortion to the sinusoidal
voltage or current waves as defined by ANSI Standard C84.1-1989, in accordance
with IEEE Standard 519, or any applicable superseding electric industry
standard. In the event of a conflict between ANSI Standard C84.1-1989, and any
applicable superseding electric industry standard, the applicable superseding
electric industry standard shall control.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 46

9.8   Switching and Tagging Rules. Prior to the Initial Synchronization Date,
each Party shall provide the other Parties a copy of its switching and tagging
rules that are applicable to the other Parties’ activities. Such switching and
tagging rules shall be developed on a non-discriminatory basis. The Parties
shall comply with applicable switching and tagging rules, as amended from time
to time, in obtaining clearances for work or for switching operations on
equipment.   9.9   Use of Interconnection Facilities by Other Parties.

  9.9.1   Purpose of Interconnection Facilities. Except as may be required by
Applicable Laws and Regulations, or as otherwise agreed to among the Parties,
the Interconnection Facilities shall be constructed for the sole purpose of
interconnecting the Generating Facility to the Transmission or Distribution
System, as applicable, and shall be used for no other purpose.     9.9.2   Other
Users. If required by Applicable Laws and Regulations or if the Parties mutually
agree, such agreement not to be unreasonably withheld or delayed, to allow one
or more parties to use the Transmission Owner’s Interconnection Facilities, or
any part thereof, Interconnection Customer will be entitled to compensation for
the capital expenses it incurred in connection with the Interconnection
Facilities based upon the pro rata use of the Interconnection Facilities by
Transmission Owner, all non-party users, and Interconnection Customer, in
accordance with Applicable Laws and Regulations or upon some other
mutually-agreed upon methodology. In addition, cost responsibility for ongoing
costs, including operation and maintenance costs associated with the
Interconnection Facilities, will be allocated between Interconnection Customer
and any non-party users based upon the pro rata use of the Interconnection
Facilities by Transmission Owner, all non-party users, and Interconnection
Customer, in accordance with Applicable Laws and Regulations or upon some other
mutually agreed upon methodology. If the issue of such compensation or
allocation cannot be resolved through such negotiations, it shall be submitted
to Dispute Resolution pursuant to Section 12 of the Tariff.

9.10   Disturbance Analysis Data Exchange. The Parties will cooperate with one
another in the analysis of disturbances to either the Generating Facility or the
Transmission System by gathering and providing access to any information
relating to any disturbance, including information from oscillography,
protective relay targets, breaker operations and sequence of events records, and
any disturbance information required by Good Utility Practice.

ARTICLE 10. MAINTENANCE

 



--------------------------------------------------------------------------------



 



Original Sheet No. 47

10.1   Transmission Owner Obligations. Transmission Owner shall maintain the
Transmission Owner’s Interconnection Facilities in a safe and reliable manner
and in accordance with this LGIA and all Applicable Laws and Regulations.   10.2
  Interconnection Customer Obligations. Interconnection Customer shall maintain
the Generating Facility and the Interconnection Customer’s Interconnection
Facilities in a safe and reliable manner and in accordance with this LGIA and
all Applicable Laws and Regulations.   10.3   Coordination. The Parties shall
confer regularly to coordinate the planning, scheduling and performance of
preventive and corrective maintenance on the Generating Facility and the
Interconnection Facilities.   10.4   Secondary Systems. Each Party shall
cooperate with the other in the inspection, maintenance, and testing of control
or power circuits that operate below 600 volts, AC or DC, including, but not
limited to, any hardware, control or protective devices, cables, conductors,
electric raceways, secondary equipment panels, transducers, batteries, chargers,
and voltage and current transformers that directly affect the operation of a
Party’s facilities and equipment which may reasonably be expected to impact
another Party. Each Party shall provide advance notice to the other Parties
before undertaking any work on such circuits, especially on electrical circuits
involving circuit breaker trip and close contacts, current transformers, or
potential transformers.   10.5   Operating and Maintenance Expenses. Subject to
the provisions herein addressing the use of facilities by others, and except for
operations and maintenance expenses associated with modifications made for
providing interconnection or transmission service to a non-party and such
non-party pays for such expenses, Interconnection Customer shall be responsible
for all reasonable expenses including overheads, associated with: (1) owning,
operating, maintaining, repairing, and replacing Interconnection Customer’s
Interconnection Facilities; and (2) operation, maintenance, repair and
replacement of Transmission Owner’s Interconnection Facilities to the extent
required by the Transmission Owner on a comparable basis.

ARTICLE 11. PERFORMANCE OBLIGATION

11.1   Interconnection Customer’s Interconnection Facilities. Interconnection
Customer shall design, procure, construct, install, own and/or control the
Interconnection Customer’s Interconnection Facilities described in Appendix A at
its sole expense.   11.2   Transmission Owner’s Interconnection Facilities.
Transmission Owner shall design, procure, construct, install, own and/or control
the Transmission Owner’s Interconnection Facilities described in Appendix A at
the sole expense of the Interconnection Customer.   11.3   Network Upgrades,
System Protection Facilities and Distribution Upgrades. Transmission Owner shall
design, procure, construct, install, and own the Network

 



--------------------------------------------------------------------------------



 



Original Sheet No. 48

    Upgrades, Transmission Owner’s System Protection Facilities and Distribution
Upgrades described in Appendix A. The Interconnection Customer shall be
responsible for all costs related to Distribution Upgrades and/or Generator
Upgrades. Transmission Owner shall provide the Transmission Provider and
Interconnection Customer with written notice pursuant to Article 15 if the
Transmission Owner elects to fund the capital for the Network Upgrades and
Transmission Owner’s System Protection Facilities; otherwise, such facilities,
if any, shall be solely funded by the Interconnection Customer.

  11.3.1   Contingencies Affecting Network Upgrades, System Protection
Facilities and Distribution Upgrades. Network Upgrades, System Protection
Facilities and Distribution Upgrades that are required to accommodate the
Generating Facility may be modified because (1) a higher queued interconnection
request withdrew or was deemed to have withdrawn, (2) the interconnection
agreement associated with a higher queued interconnection request was terminated
prior to the project’s In-Service Date, (3) the Commercial Operation Date for a
higher queued interconnection request is delayed such that facilities required
to accommodate lower queued projects may be altered, (4) the queue position is
reinstated for a higher-queued interconnection request whose queue position was
subject to dispute resolution, (5) changes occur in Transmission Provider or
Transmission Owner equipment design standards or reliability criteria giving
rise to the need for restudy, or (6) the facilities required to accommodate a
higher queued interconnection request were modified constituting a Material
Modification pursuant to Section 4.4 of the LGIP. The higher queued
interconnection requests that could impact the Network Upgrades, System
Protection Facilities and Distribution Upgrades required to accommodate the
Generating Facility, and possible Modifications that may result from the above
listed events affecting the higher queued interconnection requests, to the
extent such modifications are reasonably known and can be determined, and
estimates of the costs associated with such required Network Upgrades, System
Protection Facilities and Distribution Upgrades, are provided in Appendix A.    
11.3.2   Agreement to Restudy. The Interconnection Customer agrees to enter into
either an Interconnection System Impact Study Agreement or Interconnection
Facilities Study Agreement, or both, if at any time before the Network Upgrades,
System Protection Facilities and/or Distribution Upgrades associated with higher
queued interconnection requests are completed, the Transmission Provider
determines restudy is required because one of the contingencies in
Article 11.3.1 occurred, and provides notice to Interconnection Customer. Any
restudy shall be performed, as applicable, in accordance with Sections 6.4, 7.6
and 8.5 of the LGIP. The Parties agree to amend Appendix A to this LGIA in
accordance with Article 30.10 to reflect the results of any restudy required
under this Article 11.3.2.

11.4   Transmission Credits.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 49

  11.4.1   Repayment of Amounts Advanced for Network Upgrades. Interconnection
Customer shall be entitled to a cash repayment by the Transmission Owner(s) and
the Affected System Owner(s) that own the Network Upgrades, of the amount paid
respectively to Transmission Owner and Affected System Operator, if any, for the
Network Upgrades, as provided under Attachment FF of this Tariff and including
any tax gross-up or other tax-related payments associated with the repayable
portion of the Network Upgrades, and not repaid to Interconnection Customer
pursuant to Article 5.17.8 or otherwise, to be paid to Interconnection Customer
on a dollar-for-dollar basis for the non-usage sensitive portion of transmission
charges, as payments are made under the Tariff and Affected System’s Tariff for
transmission services with respect to the Large Generating Facility. Any
repayment shall include interest calculated in accordance with the methodology
set forth in FERC’s regulations at 18 C.F.R. § 35.19 (a)(2)(iii) from the date
of any payment for Network Upgrades through the date on which the
Interconnection Customer receives a repayment of such payment pursuant to this
subparagraph. Interest shall not accrue during periods in which the
Interconnection Customer has suspended construction pursuant to Article 11 or
the Network Upgrades have been determined not to be needed pursuant to this
Article 11.4.1. Interconnection Customer may assign such repayment rights to any
person.         If the Generating Facility is designated a Network Resource
under the Tariff, or if there are otherwise no incremental payments for
Transmission Service resulting from the use of the Generating Facility by
Transmission Customer, and in the absence of another mutually agreeable payment
schedule any repayments provided under Attachment FF shall be established equal
to the applicable rate for Firm Point-To-Point Transmission Service for the
pricing zone where the Network Load is located multiplied by the portion of the
demonstrated output of the Generating Facility designated as a Network Resource
by the Network Customer(s) or in the absence of such designation, equal to the
monthly firm single system-wide rate defined under Schedule 7 multiplied by the
portion of the demonstrated output of the Generating Facility under contract to
Network Customer(s) and consistent with studies pursuant to Section 3.2.2.2 of
the LGIP.         Notwithstanding the foregoing, as applicable and consistent
with the provisions of Attachment FF of this Tariff, Interconnection Customer,
Transmission Provider, Transmission Owner, and Affected System Operator may
adopt any alternative payment schedule that is mutually agreeable so long as
Transmission Owner and Affected System Operator take one of the following
actions no later than five (5) years from the Commercial Operation Date:
(1) return to Interconnection Customer any amounts advanced for Network Upgrades
not previously repaid, or (2) declare in writing that Transmission Owner or
Affected System Operator will continue to provide payments to Interconnection
Customer on a dollar-for-dollar basis for the non-usage sensitive portion of
transmission charges, or develop an alternative schedule that is mutually

 



--------------------------------------------------------------------------------



 



Original Sheet No. 50

      agreeable and provides for the return of all amounts advanced for Network
Upgrades not previously repaid; however, full reimbursement shall not extend
beyond twenty (20) years from the Commercial Operation Date. If the Generating
Facility fails to achieve commercial operation, but it or another generating
facility is later constructed and makes use of the Network Upgrades,
Transmission Owner and Affected System Operator shall at that time reimburse
Interconnection Customer for the remaining applicable amounts that may be
refundable pursuant to Attachment FF of this Tariff that were advanced for the
Network Upgrades on their respective systems as described above. Before any such
reimbursement can occur, the Interconnection Customer, or the entity that
ultimately constructs the Generating Facility, if different, is responsible for
identifying the entity to which the reimbursement must be made.

  11.4.2   Special Provisions for the Transmission Provider as an Affected
System. When the Transmission Owner’s Transmission or Distribution System
(including for this Article 11.4.2 independent distribution systems connected to
the Transmission System) is an Affected System for an interconnection in another
electric system, the Transmission Provider will coordinate the performance of
Interconnection Studies with the other system. The Transmission Provider will
determine if any Network Upgrades or Distribution Upgrades, which may be
required on the Transmission System as a result of the interconnection, would
not have been needed but for the interconnection. Unless the Transmission Owner
provides, under the interconnection agreement between the Interconnection
Customer and the other system, for the repayment of amounts advanced to the
Transmission Provider or an impacted transmission-owning member(s) of the
Transmission Provider for Network Upgrades, the Interconnection Customer, the
Transmission Provider, and the impacted transmission-owning member(s) shall
enter into an agreement that provides for such repayment by transmission
owner(s) as directed by the Transmission Provider. The agreement shall specify
the terms governing payments to be made by the Interconnection Customer to the
Affected System Operator as well as the payment of refunds by the Affected
System Operator.     11.4.3   Notwithstanding any other provision of this LGIA,
nothing herein shall be construed as relinquishing or foreclosing any rights,
including but not limited to firm transmission rights, capacity rights,
transmission congestion rights, or transmission credits, that the
Interconnection Customer, shall be entitled to, now or in the future under any
other agreement or tariff as a result of, or otherwise associated with, the
transmission capacity, if any, created by the Network Upgrades, including the
right to obtain cash reimbursement or transmission credits for transmission
service that is not associated with the Generating Facility.

11.5   Provision of Security. Unless otherwise provided in Appendix B, at least
thirty (30) Calendar Days prior to the commencement of the design, procurement,
installation, or construction of a discrete portion of an initial element of the
Transmission Owner’s Interconnection Facilities, Transmission Owner’s System
Protection Facilities, Network

 



--------------------------------------------------------------------------------



 



Original Sheet No. 51

    Upgrades, Distribution Upgrades or Stand-Alone Network Upgrades, or at the
request of Transmission Owner if regulatory approvals are required for the
construction of such facilities, Interconnection Customer shall provide
Transmission Owner, at Interconnection Customer’s selection, a guarantee, a
surety bond, letter of credit or other form of security that is reasonably
acceptable to Transmission Owner and is consistent with the Uniform Commercial
Code of the jurisdiction identified in Article 14.2.1. Such security for payment
shall be in an amount sufficient to cover the applicable costs and cost
commitments required of the Party responsible for building the facilities
pursuant to the construction schedule developed in Article 12.1 for designing,
engineering, seeking regulatory approval from any Governmental Authority,
constructing, procuring and installing the applicable portion of Transmission
Owner’s Interconnection Facilities, Transmission Owner’s System Protection
Facilities, Network Upgrades, Distribution Upgrades or Stand-Alone Network
Upgrades and shall be reduced on a dollar-for-dollar basis for payments made to
Transmission Owner for these purposes.

      In addition:     11.5.1   The guarantee must be made by an entity that
meets the creditworthiness requirements of Transmission Owner, and contain terms
and conditions that guarantee payment of any amount that may be due from
Interconnection Customer, up to an agreed-to maximum amount.     11.5.2   The
letter of credit must be issued by a financial institution reasonably acceptable
to Transmission Owner and must specify a reasonable expiration date.     11.5.3
  The surety bond must be issued by an insurer reasonably acceptable to
Transmission Owner and must specify a reasonable expiration date.

11.6   Interconnection Customer Compensation. If Transmission Provider requests
or directs Interconnection Customer to provide a service pursuant to
Article 13.4 of this LGIA, Transmission Provider shall compensate
Interconnection Customer in accordance with any tariff or rate schedule filed by
the Transmission Provider and approved by the FERC.

ARTICLE 12. INVOICE

12.1   General. Each Party shall submit to the other Party, on a monthly basis,
invoices of amounts due, if any, for the preceding month. Each invoice shall
state the month to which the invoice applies and fully describe the services and
equipment provided. The Parties may discharge mutual debts and payment
obligations due and owing to each other on the same date through netting, in
which case all amounts a Party owes to the other Party under this LGIA,
including interest payments or credits, shall be netted so that only the net
amount remaining due shall be paid by the owing Party.   12.2   Final Invoice.
Within six months after completion of the construction of the Transmission
Owner’s Interconnection Facilities, Transmission Owner’s System

 



--------------------------------------------------------------------------------



 



Original Sheet No. 52

    Protection Facilities, Distribution Upgrades and the Network Upgrades,
Transmission Owner shall provide an invoice of the final cost of the
construction of the Transmission Owner’s Interconnection Facilities,
Transmission Owner’s System Protection Facilities, Distribution Upgrades and the
Network Upgrades and shall set forth such costs in sufficient detail to enable
Interconnection Customer to compare the actual costs with the estimates and to
ascertain deviations, if any, from the cost estimates. Transmission Owner shall
refund, with interest (calculated in accordance with 18 C.F.R.
Section 35.19a(a)(2)(iii), to Interconnection Customer any amount by which the
actual payment by Interconnection Customer for estimated costs exceeds the
actual costs of construction within thirty (30) Calendar Days of the issuance of
such final construction invoice.   12.3   Payment. Invoices shall be rendered to
the paying Party at the address specified in Appendix F. The Party receiving the
invoice shall pay the invoice within thirty (30) Calendar Days of receipt. All
payments shall be made in immediately available funds payable to the other
Party, or by wire transfer to a bank named and account designated by the
invoicing Party. Payment of invoices by a Party will not constitute a waiver of
any rights or claims that Party may have under this LGIA.   12.4   Disputes. In
the event of a billing dispute among the Parties, Transmission Provider shall
continue to provide Interconnection Service under this LGIA as long as
Interconnection Customer: (i) continues to make all payments not in dispute; and
(ii) pays to Transmission Provider or Transmission Owner or into an independent
escrow account the portion of the invoice in dispute, pending resolution of such
dispute. If Interconnection Customer fails to meet these two requirements for
continuation of service, then Transmission Provider may or, at Transmission
Owner’s request upon Interconnection Customer’s failure to pay, Transmission
Owner, shall provide notice to Interconnection Customer of a Default pursuant to
Article 17. Within thirty (30) Calendar Days after the resolution of the
dispute, the Party that owes money to another Party shall pay the amount due
with interest calculated in accord with the methodology set forth in 18 C.F.R. §
35.19a(a)(2)(iii).

ARTICLE 13. EMERGENCIES

13.1   Obligations. Each Party shall comply with the Emergency Condition
procedures of the Transmission Provider, NERC, the Applicable Reliability
Council, and Applicable Laws and Regulations.   13.2   Notice. Transmission
Provider or Transmission Owner shall notify the other Parties promptly when it
becomes aware of an Emergency Condition that affects the Transmission Owner’s
Interconnection Facilities or the Transmission or Distribution System, as
applicable, that may reasonably be expected to affect Interconnection Customer’s
operation of the Generating Facility or the Interconnection Customer’s
Interconnection Facilities.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 53

    Interconnection Customer shall notify Transmission Provider and Transmission
Owner, which includes by definition if applicable, the operator of a
distribution system, promptly when it becomes aware of an Emergency Condition
that affects the Generating Facility or the Interconnection Customer’s
Interconnection Facilities that may reasonably be expected to affect the
Transmission or Distribution System, as applicable, or the Transmission Owner’s
Interconnection Facilities.       To the extent information is known, the
notification shall describe the Emergency Condition, the extent of the damage or
deficiency, the expected effect on the operation of Interconnection Customer’s
or Transmission Provider’s or Transmission Owner’s facilities and operations,
its anticipated duration and the corrective action taken and/or to be taken. The
initial notice shall be followed as soon as practicable with written notice.  
13.3   Immediate Action. Unless, in a Party’s reasonable judgment, immediate
action is required, the Party exercising such judgment shall notify and obtain
the consent of the other Parties, such consent to not be unreasonably withheld,
prior to performing any manual switching operations at the Generating Facility
or the Interconnection Customer’s Interconnection Facilities in response to an
Emergency Condition either declared by the Transmission Provider or otherwise
regarding the Transmission or Distribution System, as applicable.   13.4  
Transmission Provider and Transmission Owner Authority.

  13.4.1   General. Transmission Provider or Transmission Owner may take
whatever actions or inactions with regard to the Transmission System or the
Transmission Owner’s Interconnection Facilities it deems necessary during an
Emergency Condition in order to (i) preserve public health and safety,
(ii) preserve the reliability of the Transmission System or the Transmission
Owner’s Interconnection Facilities, (iii) limit or prevent damage, and
(iv) expedite restoration of service.         Transmission Provider or
Transmission Owner shall use Reasonable Efforts to minimize the effect of such
actions or inactions on the Generating Facility or the Interconnection
Customer’s Interconnection Facilities. Transmission Provider or Transmission
Owner may, on the basis of technical considerations, require the Generating
Facility to mitigate an Emergency Condition by taking actions necessary and
limited in scope to remedy the Emergency Condition, including, but not limited
to, directing Interconnection Customer to shut-down, start-up, increase or
decrease the real or reactive power output of the Generating Facility;
implementing a reduction or disconnection pursuant to Article 13.5.2; directing
the Interconnection Customer to assist with blackstart (if available) or
restoration efforts; or altering the outage schedules of the Generating Facility
and the Interconnection Customer’s Interconnection Facilities. Interconnection
Customer shall comply with all of Transmission Provider’s or Transmission
Owner’s operating instructions concerning Generating Facility real power and
reactive power output within the manufacturer’s design limitations of the

 



--------------------------------------------------------------------------------



 



Original Sheet No. 54

      Generating Facility’s equipment that is in service and physically
available for operation at the time, in compliance with Applicable Laws and
Regulations.

  13.4.2   Reduction and Disconnection. Transmission Provider or Transmission
Owner may reduce Interconnection Service or disconnect the Generating Facility
or the Interconnection Customer’s Interconnection Facilities, when such,
reduction or disconnection is necessary under Good Utility Practice due to
Emergency Conditions. These rights are separate and distinct from any right of
curtailment of the Transmission Provider pursuant to the Tariff. When the
Transmission Provider can schedule the reduction or disconnection in advance,
Transmission Provider shall notify Interconnection Customer of the reasons,
timing and expected duration of the reduction or disconnection. Transmission
Provider shall coordinate with the Interconnection Customer and Transmission
Owner using Good Utility Practice to schedule the reduction or disconnection
during periods of least impact to the Interconnection Customer, Transmission
Owner and the Transmission Provider. Any reduction or disconnection shall
continue only for so long as reasonably necessary under Good Utility Practice.
The Parties shall cooperate with each other to restore the Generating Facility,
the Interconnection Facilities, and the Transmission System to their normal
operating state as soon as practicable consistent with Good Utility Practice.

13.5   Interconnection Customer Authority. Consistent with Good Utility Practice
and this LGIA and the LGIP, the Interconnection Customer may take whatever
actions or inactions with regard to the Generating Facility or the
Interconnection Customer’s Interconnection Facilities during an Emergency
Condition in order to (i) preserve public health and safety, (ii) preserve the
reliability of the Generating Facility or the Interconnection Customer’s
Interconnection Facilities, (iii) limit or prevent damage, and (iv) expedite
restoration of service. Interconnection Customer shall use Reasonable Efforts to
minimize the effect of such actions or inactions on the Transmission System and
the Transmission Owner’s Interconnection Facilities. Transmission Provider and
Transmission Owner shall use Reasonable Efforts to assist Interconnection
Customer in such actions.   13.6   Limited Liability. Except as otherwise
provided in Article 11.6 of this LGIA, no Party shall be liable to the other for
any action it takes in responding to an Emergency Condition so long as such
action is made in good faith and is consistent with Good Utility Practice.  
13.7   Audit. In accordance with Article 25.3, any Party may audit the
performance of another Party when that Party declared an Emergency Condition.

ARTICLE 14. REGULATORY REQUIREMENTS AND GOVERNING LAW

14.1   Regulatory Requirements. Each Party’s obligations under this LGIA shall
be subject to its receipt of any required approval or certificate from one or
more Governmental Authorities in the form and substance satisfactory to the
applying Party, or the Party

 



--------------------------------------------------------------------------------



 



Original Sheet No. 55

    making any required filings with, or providing notice to, such Governmental
Authorities, and the expiration of any time period associated therewith. Each
Party shall in good faith seek, and if necessary assist the other Party and use
its Reasonable Efforts to obtain such other approvals. Nothing in this LGIA
shall require Interconnection Customer to take any action that could result in
its inability to obtain, or its loss of, status or exemption under the Federal
Power Act, the Public Utility Holding Company Act of 1935, as amended, or the
Public Utility Regulatory Policies Act of 1978.

14.2   Governing Law.

  14.2.1   The validity, interpretation and performance of this LGIA and each of
its provisions shall be governed by the laws of the state where the Point of
Interconnection is located, without regard to its conflicts of law principles.  
  14.2.2   This LGIA is subject to all Applicable Laws and Regulations.    
14.2.3   Each Party expressly reserves the right to seek changes in, appeal, or
otherwise contest any laws, orders, rules, or regulations of a Governmental
Authority.

ARTICLE 15. NOTICES

15.1   General. Unless otherwise provided in this LGIA, any notice, demand or
request required or permitted to be given by any Party to the other Parties and
any instrument required or permitted to be tendered or delivered by a Party in
writing to the other Parties shall be effective when delivered and may be so
given, tendered or delivered, by recognized national courier, or by depositing
the same with the United States Postal Service with postage prepaid, for
delivery by certified or registered mail, addressed to the Party, or personally
delivered to the Party, at the address set out in Appendix F, Addresses for
Delivery of Notices and Billings.       Either Party may change the notice
information in this LGIA by giving five (5) Business Days written notice prior
to the effective date of the change.   15.2   Billings and Payments. Billings
and payments shall be sent to the addresses set out in Appendix F.   15.3  
Alternative Forms of Notice. Any notice or request required or permitted to be
given by any Party to the other and not required by this LGIA to be given in
writing may be so given by telephone, facsimile or email to the telephone
numbers and email addresses set out in Appendix F.   15.4   Operations and
Maintenance Notice. Each Party shall notify the other Parties in writing of the
identity of the person(s) that it designates as the point(s) of contact with
respect to the implementation of Articles 9 and 10.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 56
ARTICLE 16. FORCE MAJEURE

16.1   Force Majeure.

  16.1.1   Economic hardship is not considered a Force Majeure event.     16.1.2
  A Party shall not be considered to be in Default with respect to any
obligation hereunder, (including obligations under Article 4 and 5), other than
the obligation to pay money when due, if prevented from fulfilling such
obligation by Force Majeure. A Party unable to fulfill any obligation hereunder
(other than an obligation to pay money when due) by reason of Force Majeure
shall give notice and the full particulars of such Force Majeure to the other
Parties in writing or by telephone as soon as reasonably possible after the
occurrence of the cause relied upon. Telephone, facsimile or email notices given
pursuant to this Article shall be confirmed in writing as soon as reasonably
possible and shall specifically state full particulars of the Force Majeure, the
time and date when the Force Majeure occurred and when the Force Majeure is
reasonably expected to cease. The Party affected shall exercise Reasonable
Efforts to remove such disability with reasonable dispatch, but shall not be
required to accede or agree to any provision not satisfactory to it in order to
settle and terminate a strike or other labor disturbance.

ARTICLE 17. DEFAULT

17.1   Default

  17.1.1   General. No Default shall exist where such failure to discharge an
obligation (other than the payment of money) is the result of Force Majeure as
defined in this LGIA or the result of an act or omission of another Party. Upon
a Breach, the non-Breaching Party or Parties shall give written notice of such
Breach to the Breaching Party with a copy to the other Party if one Party gives
notice of such Breach. Except as provided in Article 17.1.2, the Breaching Party
shall have thirty (30) Calendar Days from receipt of the Breach notice within
which to cure such Breach; provided however, if such Breach is not capable of
cure within thirty (30) Calendar Days, the Breaching Party shall commence such
cure within thirty (30) Calendar Days after notice and continuously and
diligently complete such cure within ninety (90) Calendar Days from receipt of
the Breach notice; and, if cured within such time, the Breach specified in such
notice shall cease to exist.     17.1.2   Right to Terminate. If a Breach is not
cured as provided in this Article, or if a Breach is not capable of being cured
within the period provided for herein, the non-Breaching Party or Parties shall
have the right to terminate this LGIA by written notice to the Breaching Party
at any time until cure occurs, with a copy

 



--------------------------------------------------------------------------------



 



Original Sheet No. 57

      to the other Party if one Party gives notice of such right to terminate,
and be relieved of any further obligation hereunder and, whether or not that
Party(ies) terminates this LGIA, to recover from the Breaching Party all amounts
due hereunder, plus all other damages and remedies to which it is (they are)
entitled at law or in equity. The provisions of this Article will survive
termination of this LGIA.

ARTICLE 18. LIMITATION OF LIABILITY, INDEMNITY, CONSEQUENTIAL DAMAGES AND
INSURANCE

18.1   Limitation of Liability. A Party shall not be liable to another Party or
to any third party or other person for any damages arising out of actions under
this LGIA, including, but not limited to, any act or omission that results in an
interruption, deficiency or imperfection of Interconnection Service, except as
provided in this Tariff. The provisions set forth in the Tariff shall be
additionally applicable to any Party acting in good faith to implement or comply
with its obligations under this LGIA, regardless of whether the obligation is
preceded by a specific directive.   18.2   Indemnity. An Indemnifying Party
shall at all times indemnify, defend and hold the other Parties harmless from
Loss.

  18.2.1   Indemnified Party. If an Indemnified Party is entitled to
indemnification under this Article 18 as a result of a claim by a non-party, and
the Indemnifying Party fails, after notice and reasonable opportunity to proceed
under Article 18.2, to assume the defense of such claim, such Indemnified Party
may at the expense of the Indemnifying Party contest, settle or consent to the
entry of any judgment with respect to, or pay in full, such claim.     18.2.2  
Indemnifying Party. If an Indemnifying Party is obligated to indemnify and hold
any Indemnified Party harmless under this Article 18, the amount owing to the
Indemnified Party shall be the amount of such Indemnified Party’s actual Loss,
net of any insurance or other recovery.     18.2.3   Indemnity Procedures.
Promptly after receipt by an Indemnified Party of any claim or notice of the
commencement of any action or administrative or legal proceeding or
investigation as to which the indemnity provided for in Article 18.2 may apply,
the Indemnified Party shall notify the Indemnifying Party of such fact. Any
failure of or delay in such notification shall not affect a Party’s
indemnification obligation unless such failure or delay is materially
prejudicial to the Indemnifying Party.         The Indemnifying Party shall have
the right to assume the defense thereof with counsel designated by such
Indemnifying Party and reasonably satisfactory to the Indemnified Party. If the
defendants in any such action include one or more Indemnified Parties and the
Indemnifying Party and if the Indemnified Party reasonably concludes that there
may be legal defenses available to it and/or

 



--------------------------------------------------------------------------------



 



Original Sheet No. 58

      other Indemnified Parties which are different from or additional to those
available to the Indemnifying Party, the Indemnified Party shall have the right
to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on its own behalf. In such instances,
the Indemnifying Party shall only be required to pay the fees and expenses of
one additional attorney to represent an Indemnified Party or Indemnified Parties
having such differing or additional legal defenses.         The Indemnified
Party shall be entitled, at its expense, to participate in any such action, suit
or proceeding, the defense of which has been assumed by the Indemnifying Party.
Notwithstanding the foregoing, the Indemnifying Party (i) shall not be entitled
to assume and control the defense of any such action, suit or proceedings if and
to the extent that, in the opinion of the Indemnified Party and its counsel,
such action, suit or proceeding involves the potential imposition of criminal
liability on the Indemnified Party, or there exists a conflict or adversity of
interest between the Indemnified Party and the Indemnifying Party, in such event
the Indemnifying Party shall pay the reasonable expenses of the Indemnified
Party, and (ii) shall not settle or consent to the entry of any judgment in any
action, suit or proceeding without the consent of the Indemnified Party, which
shall not be reasonably withheld, conditioned or delayed.

18.3   Consequential Damages. Other than the Liquidated Damages heretofore
described, in no event shall either Party be liable under any provision of this
LGIA for any losses, damages, costs or expenses for any special, indirect,
incidental, consequential, or punitive damages, including but not limited to
loss of profit or revenue, loss of the use of equipment, cost of capital, cost
of temporary equipment or services, whether based in whole or in part in
contract, in tort, including negligence, strict liability, or any other theory
of liability; provided; however, that damages for which a Party may be liable to
the other Party under another agreement will not be considered to be special,
indirect, incidental, or consequential damages hereunder.   18.4   Insurance.
Each Party shall, at their own expense, maintain in force throughout the period
of this LGIA, and until released by the other Parties, the following minimum
insurance coverages, with insurers authorized to do business or an approved
surplus lines carrier in the state where the Point of Interconnection is
located:

  18.4.1   Employers’ Liability and Workers’ Compensation Insurance providing
statutory benefits in accordance with the laws and regulations of the state in
which the Point of Interconnection is located.     18.4.2   Commercial General
Liability Insurance including premises and operations, personal injury, broad
form property damage, broad form blanket contractual liability coverage
(including coverage for the contractual indemnification) products and completed
operations coverage, coverage for explosion, collapse and underground hazards,
independent contractors coverage, coverage for

 



--------------------------------------------------------------------------------



 



Original Sheet No. 59

      pollution to the extent normally available and punitive damages to the
extent normally available and a cross liability endorsement, with minimum limits
of One Million Dollars ($1,000,000) per occurrence/One Million Dollars
($1,000,000) aggregate combined single limit for personal injury, bodily injury,
including death and property damage.

  18.4.3   Comprehensive Automobile Liability Insurance, for coverage of owned
and non-owned and hired vehicles, trailers or semi-trailers licensed for travel
on public roads, with a minimum combined single limit of One Million Dollars
($1,000,000) each occurrence for bodily injury, including death, and property
damage.     18.4.4   Excess Public Liability Insurance over and above the
Employer’s Liability, Commercial General Liability and Comprehensive Automobile
Liability Insurance coverage, with a minimum combined single limit of Twenty
Million Dollars ($20,000,000) per occurrence/Twenty Million Dollars
($20,000,000) aggregate.     18.4.5   The Commercial General Liability
Insurance, Comprehensive Automobile Insurance and Excess Public Liability
Insurance policies shall name the other Parties, their parents, associated and
Affiliate companies and their respective directors, officers, agents, servants
and employees (“Other Party Group”) as additional insured. All policies shall
contain provisions whereby the insurers waive all rights of subrogation in
accordance with the provisions of this LGIA against the Other Party Groups and
provide thirty (30) Calendar Days’ advance written notice to the Other Party
Groups prior to anniversary date of cancellation or any material change in
coverage or condition.     18.4.6   The Commercial General Liability Insurance,
Comprehensive Automobile Liability Insurance and Excess Public Liability
Insurance policies shall contain provisions that specify that the policies are
primary and shall apply to such extent without consideration for other policies
separately carried and shall state that each insured is provided coverage as
though a separate policy had been issued to each, except the insurer’s liability
shall not be increased beyond the amount for which the insurer would have been
liable had only one insured been covered. Each Party shall be responsible for
its respective deductibles or retentions.     18.4.7   The Commercial General
Liability Insurance, Comprehensive Automobile Liability Insurance and Excess
Public Liability Insurance policies, if written on a Claims First Made Basis,
shall be maintained in full force and effect for two (2) years after termination
of this LGIA, which coverage may be in the form of tail coverage or extended
reporting period coverage if agreed by the Parties.     18.4.8   The
requirements contained herein as to the types and limits of all insurance to be
maintained by the Parties are not intended to and shall not in any manner,

 



--------------------------------------------------------------------------------



 



Original Sheet No. 60

      limit or qualify the liabilities and obligations assumed by the Parties
under this LGIA.     18.4.9   Within ten (10) days following execution of this
LGIA, and as soon as practicable after the end of each fiscal year or at the
renewal of the insurance policy and in any event within ninety (90) days
thereafter, each Party shall provide certification of all insurance required in
this LGIA, executed by each insurer or by an authorized representative of each
insurer.     18.4.10   Notwithstanding the foregoing, each Party may self-insure
to meet the minimum insurance requirements of Articles 18.4.1 through 18.4.8, to
the extent it maintains a self-insurance program; provided that, such Party’s
senior secured debt is rated at investment grade, or better, by Standard &
Poor’s and that its self-insurance program meets minimum insurance requirements
under Articles 18.4.1 through 18.4.8. For any period of time that a Party’s
senior secured debt is unrated by Standard & Poor’s or is rated at less than
investment grade by Standard & Poor’s, such Party shall comply with the
insurance requirements applicable to it under Articles 18.4.1 through 18.4.9. In
the event that a Party is permitted to self-insure pursuant to this article, it
shall notify the other Party that it meets the requirements to self-insure and
that its self-insurance program meets the minimum insurance requirements in a
manner consistent with that specified in Article 18.4.9.     18.4.11   The
Parties agree to report to each other in writing as soon as practical all
accidents or occurrences resulting in injuries to any person, including death,
and any property damage arising out of this LGIA.

ARTICLE 19. ASSIGNMENT

19.1   Assignment. This LGIA may be assigned by any Party only with the written
consent of the other Parties; provided that a Party may assign this LGIA without
the consent of the other Parties to any Affiliate of the assigning Party with an
equal or greater credit rating and with the legal authority and operational
ability to satisfy the obligations of the assigning Party under this LGIA; and
provided further that the Interconnection Customer shall have the right to
assign this LGIA, without the consent of either the Transmission Provider or
Transmission Owner, for collateral security purposes to aid in providing
financing for the Generating Facility, provided that the Interconnection
Customer will promptly notify the Transmission Provider of any such assignment.
Any financing arrangement entered into by the Interconnection Customer pursuant
to this Article will provide that prior to or upon the exercise of the secured
party’s , trustee’s or mortgagee’s assignment rights pursuant to said
arrangement, the secured creditor, the trustee or mortgagee will notify the
Transmission Provider of the date and particulars of any such exercise of
assignment right(s), including providing the Transmission Provider and
Transmission Owner with proof that it meets the requirements of Article 11.5 and
18.3. Any attempted assignment that violates this Article is void and
ineffective. Any assignment under this LGIA shall not relieve a Party of its
obligations, nor shall a Party’s

 



--------------------------------------------------------------------------------



 



Original Sheet No. 61

    obligations be enlarged, in whole or in part, by reason thereof. Where
required, consent to assignment will not be unreasonably withheld, conditioned
or delayed.

ARTICLE 20. SEVERABILITY

20.1   Severability. If any provision in this LGIA is finally determined to be
invalid, void or unenforceable by any court or other Governmental Authority
having jurisdiction, such determination shall not invalidate, void or make
unenforceable any other provision, agreement or covenant of this LGIA; provided
that if the Interconnection Customer (or any non-party, but only if such
non-party is not acting at the direction of either the Transmission Provider or
Transmission Owner) seeks and obtains such a final determination with respect to
any provision of the Alternate Option (Article 5.1.2), or the Negotiated Option
(Article 5.1.4), then none of these provisions shall thereafter have any force
or effect and the Parties’ rights and obligations shall be governed solely by
the Standard Option (Article 5.1.1).

ARTICLE 21. COMPARABILITY

21.1   Comparability. The Parties will comply with all applicable comparability
and code of conduct laws, rules and regulations including such laws, rules and
regulations of Governmental Authorities establishing standards of conduct, as
amended from time to time.

ARTICLE 22. CONFIDENTIALITY

22.1   Confidentiality. Confidential Information shall include, without
limitation, all information relating to a Party’s technology, research and
development, business affairs, and pricing, and any information supplied by a
Party to another Party prior to the execution of this LGIA.       Information is
Confidential Information only if it is clearly designated or marked in writing
as confidential on the face of the document, or, if the information is conveyed
orally or by inspection, if the Party providing the information orally informs
the Party receiving the information that the information is confidential. The
Parties shall maintain as confidential any information that is provided and
identified by a Party as Critical Energy Infrastructure Information (CEII), as
that term is defined in 18 C.F.R. Section 388.113(c). Such confidentiality will
be maintained in accordance with this Article 22.       If requested by the
receiving Party, the disclosing Party shall provide in writing, the basis for
asserting that the information referred to in this Article warrants confidential
treatment, and the requesting Party may disclose such writing to the appropriate

 



--------------------------------------------------------------------------------



 



Original Sheet No. 62

    Governmental Authority. Each Party shall be responsible for the costs
associated with affording confidential treatment to its information.

  22.1.1   Term. During the term of this LGIA, and for a period of three
(3) years after the expiration or termination of this LGIA, except as otherwise
provided in this Article 22, each Party shall hold in confidence and shall not
disclose to any person Confidential Information.     22.1.2   Scope.
Confidential Information shall not include information that the receiving Party
can demonstrate: (1) is generally available to the public other than as a result
of a disclosure by the receiving Party; (2) was in the lawful possession of the
receiving Party on a non-confidential basis before receiving it from the
disclosing Party; (3) was supplied to the receiving Party without restriction by
a non-party, who, to the knowledge of the receiving Party after due inquiry, was
under no obligation to the disclosing Party to keep such information
confidential; (4) was independently developed by the receiving Party without
reference to Confidential Information of the disclosing Party; (5) is, or
becomes, publicly known, through no wrongful act or omission of the receiving
Party or Breach of this LGIA; or (6) is required, in accordance with
Article 22.1.7 of this LGIA, Order of Disclosure, to be disclosed by any
Governmental Authority or is otherwise required to be disclosed by law or
subpoena, or is necessary in any legal proceeding establishing rights and
obligations under this LGIA. Information designated as Confidential Information
will no longer be deemed confidential if the Party that designated the
information as confidential notifies the receiving Party that it no longer is
confidential.     22.1.3   Release of Confidential Information. No Party shall
release or disclose Confidential Information to any other person, except to its
Affiliates (limited by the Standards of Conduct requirements), subcontractors,
employees, agents, consultants, or to non-parties who may be or considering
providing financing to or equity participation with Interconnection Customer, or
to potential purchasers or assignees of Interconnection Customer, on a
need-to-know basis in connection with this LGIA, unless such person has first
been advised of the confidentiality provisions of this Article 22 and has agreed
to comply with such provisions. Notwithstanding the foregoing, a Party providing
Confidential Information to any person shall remain primarily responsible for
any release of Confidential Information in contravention of this Article 22.    
22.1.4   Rights. Each Party retains all rights, title, and interest in the
Confidential Information that it discloses to the receiving Party. The
disclosure by a Party to the receiving Party of Confidential Information shall
not be deemed a waiver by the disclosing Party or any other person or entity of
the right to protect the Confidential Information from public disclosure.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 63

  22.1.5   No Warranties. By providing Confidential Information, no Party makes
any warranties or representations as to its accuracy or completeness. In
addition, by supplying Confidential Information, no Party obligates itself to
provide any particular information or Confidential Information to another Party
nor to enter into any further agreements or proceed with any other relationship
or joint venture.     22.1.6   Standard of Care. Each Party shall use at least
the same standard of care to protect Confidential Information it receives as it
uses to protect its own Confidential Information from unauthorized disclosure,
publication or dissemination. Each Party may use Confidential Information solely
to fulfill its obligations to another Party under this LGIA or its regulatory
requirements.     22.1.7   Order of Disclosure. If a court or a Government
Authority or entity with the right, power, and apparent authority to do so
requests or requires any Party, by subpoena, oral deposition, interrogatories,
requests for production of documents, administrative order, or otherwise, to
disclose Confidential Information, that Party shall provide the disclosing Party
with prompt notice of such request(s) or requirement(s) so that the disclosing
Party may seek an appropriate protective order or waive compliance with the
terms of this LGIA. Notwithstanding the absence of a protective order or waiver,
the Party may disclose such Confidential Information which, in the opinion of
its counsel, the Party is legally compelled to disclose. Each Party will use
Reasonable Efforts to obtain reliable assurance that confidential treatment will
be accorded any Confidential Information so furnished.     22.1.8   Termination
of Agreement. Upon termination of this LGIA for any reason, each Party shall,
within ten (10) Calendar Days of receipt of a written request from another
Party, use Reasonable Efforts to destroy, erase, or delete (with such
destruction, erasure, and deletion certified in writing to the requesting Party)
or return to the requesting Party, without retaining copies thereof, any and all
written or electronic Confidential Information received from the requesting
Party, except that each Party may keep one copy for archival purposes, provided
that the obligation to treat it as Confidential Information in accordance with
this Article 22 shall survive such termination.     22.1.9   Remedies. The
Parties agree that monetary damages would be inadequate to compensate a Party
for another Party’s Breach of its obligations under this Article 22. Each Party
accordingly agrees that the disclosing Party shall be entitled to equitable
relief, by way of injunction or otherwise, if the receiving Party Breaches or
threatens to Breach its obligations under this Article 22, which equitable
relief shall be granted without bond or proof of damages, and the Breaching
Party shall not plead in defense that there would be an adequate remedy at law.
Such remedy shall not be deemed an exclusive remedy for the Breach of this
Article 22, but shall be in addition to all other remedies available at law or
in equity. The Parties further acknowledge and agree that the

 



--------------------------------------------------------------------------------



 



Original Sheet No. 64

      covenants contained herein are necessary for the protection of legitimate
business interests and are reasonable in scope. No Party, however, shall be
liable for indirect, incidental, or consequential or punitive damages of any
nature or kind resulting from or arising in connection with this Article 22.

  22.1.10   Disclosure to FERC, Its Staff or a State. Notwithstanding anything
in this Article 22 to the contrary, and pursuant to 18 CFR § 1b.20, if FERC or
its staff, during the course of an investigation or otherwise, requests
information from a Party that is otherwise required to be maintained in
confidence pursuant to this LGIA, the Party shall provide the requested
information to FERC or its staff, within the time provided for in the request
for information. In providing the information to FERC or its staff, the Party
must, consistent with 18 CFR § 388.112, request that the information be treated
as confidential and non-public by FERC and its staff and that the information be
withheld from public disclosure. Parties are prohibited from notifying the other
Parties to this LGIA prior to the release of the Confidential Information to
FERC or its staff. The Party shall notify the other Parties to this LGIA when it
is notified by FERC or its staff that a request to release Confidential
Information has been received by FERC, at which time any of the Parties may
respond before such information would be made public, pursuant to 18 CFR §
388.112. Requests from a state regulatory body conducting a confidential
investigation shall be treated in a similar manner if consistent with the
applicable state rules and regulations.     22.1.11   Subject to the exception
in Article 22.1.10, any information that a disclosing Party claims is
competitively sensitive, commercial or financial information under this LGIA
(“Confidential Information”) shall not be disclosed by the receiving Party to
any person not employed or retained by the receiving Party, except to the extent
disclosure is (i) required by law; (ii) reasonably deemed by the receiving Party
to be required to be disclosed in connection with a dispute between or among the
Parties, or the defense of litigation or dispute; (iii) otherwise permitted by
consent of the disclosing Party, such consent not to be unreasonably withheld;
or (iv) necessary to fulfill its obligations under this LGIA or as the Regional
Transmission Organization or a Control Area operator including disclosing the
Confidential Information to a regional or national reliability organization. The
Party asserting confidentiality shall notify the receiving Party in writing of
the information that Party claims is confidential. Prior to any disclosures of
the that Party’s Confidential Information under this subparagraph, or if any
non-party or Governmental Authority makes any request or demand for any of the
information described in this subparagraph, the Party who received the
Confidential Information from the disclosing Party agrees to promptly notify the
disclosing Party in writing and agrees to assert confidentiality and cooperate
with the disclosing Party in seeking to protect the Confidential Information
from public disclosure by confidentiality agreement, protective order or other
reasonable measures.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 65
ARTICLE 23. ENVIRONMENTAL RELEASES

23.1   Each Party shall notify the other Parties, first orally and then in
writing, of the release of any Hazardous Substances, any asbestos or lead
abatement activities, or any type of remediation activities related to the
Generating Facility or the Interconnection Facilities, each of which may
reasonably be expected to affect another Party. The notifying Party shall:
(i) provide the notice as soon as practicable, provided such Party makes a good
faith effort to provide the notice no later than twenty-four hours after such
Party becomes aware of the occurrence; and (ii) promptly furnish to the other
Parties copies of any publicly available reports filed with any Governmental
Authorities addressing such events.

ARTICLE 24. INFORMATION REQUIREMENTS

24.1   Information Acquisition. Transmission Provider, Transmission Owner and
the Interconnection Customer shall submit specific information regarding the
electrical characteristics of their respective facilities to each other as
described below and in accordance with Applicable Reliability Standards.   24.2
  Information Submission by Transmission Provider and Transmission Owner The
initial information submission by Transmission Provider to Interconnection
Customer, with copy provided to Transmission Owner, shall occur no later than
one hundred eighty (180) Calendar Days prior to Trial Operation and shall
include Transmission or Distribution System information, as applicable and
available, necessary to allow the Interconnection Customer to select equipment
and meet any system protection and stability requirements, unless otherwise
mutually agreed to by the Parties. On a monthly basis, Transmission Owner shall
provide Interconnection Customer a status report on the construction and
installation of Transmission Owner’s Interconnection Facilities, Transmission
Owner’s System Protection Facilities, Distribution Upgrades and Network
Upgrades, including, but not limited to, the following information: (1) progress
to date; (2) a description of the activities since the last report (3) a
description of the action items for the next period; and (4) the delivery status
of equipment ordered.   24.3   Updated Information Submission by Interconnection
Customer. The updated information submission by the Interconnection Customer to
Transmission Provider, with copy to Transmission Owner, including manufacturer
information, shall occur no later than one hundred eighty (180) Calendar Days
prior to the Trial Operation. Interconnection Customer shall submit to
Transmission Provider and Transmission Owner a completed copy of the Generating
Facility data requirements contained in Appendix 1 to the LGIP. It shall also
include any additional information provided to Transmission Provider for the
Interconnection Feasibility Study and Interconnection Facilities Study.
Information in this submission shall be the most current Generating Facility
design or expected performance data. Information submitted for stability models
shall be compatible with Transmission Provider standard models. If there is no
compatible model, the Interconnection Customer will work with a consultant
mutually

 



--------------------------------------------------------------------------------



 



Original Sheet No. 66

    agreed to by Transmission Provider and Interconnection Customer to develop
and supply a standard model and associated information.       If the
Interconnection Customer’s data is materially different from what was originally
provided to Transmission Provider pursuant to the Interconnection Study
Agreement between Transmission Provider and Interconnection Customer, then
Transmission Provider will conduct appropriate studies to determine the impact
on the Transmission System based on the actual data submitted pursuant to this
Article 24.3. The Interconnection Customer shall not begin Trial Operation until
such studies are completed.   24.4   Information Supplementation. Prior to the
Commercial Operation Date, the Parties shall supplement their information
submissions described above in this Article 24 with any and all “as-built”
Generating Facility information or “as-tested” performance information that
differs from the initial submissions or, alternatively, written confirmation
that no such differences exist. The Interconnection Customer shall conduct tests
on the Generating Facility as required by Good Utility Practice, such as an open
circuit “step voltage” test on the Generating Facility to verify proper
operation of the Generating Facility’s automatic voltage regulator.       Unless
otherwise agreed, the test conditions shall include: (1) Generating Facility at
synchronous speed; (2) automatic voltage regulator on and in voltage control
mode; and (3) a five percent (5 %) change in Generating Facility terminal
voltage initiated by a change in the voltage regulators reference voltage.
Interconnection Customer shall provide validated test recordings showing the
responses in Generating Facility terminal and field voltages. In the event that
direct recordings of these voltages is impractical, recordings of other voltages
or currents that mirror the response of the Generating Facility’s terminal or
field voltage are acceptable if information necessary to translate these
alternate quantities to actual Generating Facility terminal or field voltages is
provided. Generating Facility testing shall be conducted and results provided to
the Transmission Provider and Transmission Owner for each individual generating
unit in a station.       Subsequent to the Operation Date, the Interconnection
Customer shall provide Transmission Provider and Transmission Owner any
information changes due to equipment replacement, repair, or adjustment.
Transmission Owner shall provide the Interconnection Customer, with copy to
Transmission Provider, any information changes due to equipment replacement,
repair or adjustment in the directly connected substation or any adjacent
Transmission Owner substation that may affect the Interconnection Customer’s
Interconnection Facilities equipment ratings, protection or operating
requirements. The Parties shall provide such information no later than thirty
(30) Calendar Days after the date of the equipment replacement, repair or
adjustment.

ARTICLE 25. INFORMATION ACCESS AND AUDIT RIGHTS

 



--------------------------------------------------------------------------------



 



Original Sheet No. 67

25.1   Information Access. Each Party (the “disclosing Party”) shall make
available to the other Parties information that is in the possession of the
disclosing Party and is necessary in order for the other Parties to: (i) verify
the costs incurred by the disclosing Party for which another Party is
responsible under this LGIA; and (ii) carry out its obligations and
responsibilities under this LGIA. The Parties shall not use such information for
purposes other than those set forth in this Article 25.1 and to enforce their
rights under this LGIA.   25.2   Reporting of Non-Force Majeure Events. A Party
(the “notifying Party”) shall notify the other Parties when the notifying Party
becomes aware of its inability to comply with the provisions of this LGIA for a
reason other than a Force Majeure event. The Parties agree to cooperate with
each other and provide necessary information regarding such inability to comply,
including the date, duration, reason for the inability to comply, and corrective
actions taken or planned to be taken with respect to such inability to comply.
Notwithstanding the foregoing, notification, cooperation or information provided
under this Article shall not entitle any Party receiving such notification to
allege a cause for anticipatory breach of this LGIA.   25.3   Audit Rights.
Subject to the requirements of confidentiality under Article 22 of this LGIA,
each Party shall have the right, during normal business hours, and upon prior
reasonable notice to the other Parties, to audit at its own expense the other
Parties’ accounts and records pertaining to the Parties’ performance or the
Parties’ satisfaction of obligations under this LGIA. Such audit rights shall
include audits of the other Parties’ costs, calculation of invoiced amounts, the
Transmission Provider’s efforts to allocate responsibility for the provision of
reactive support to the Transmission or Distribution System, as applicable, the
Transmission Provider’s efforts to allocate responsibility for interruption or
reduction of generation, and each Party’s actions in an Emergency Condition. Any
audit authorized by this Article shall be performed at the offices where such
accounts and records are maintained and shall be limited to those portions of
such accounts and records that relate to each Party’s performance and
satisfaction of obligations under this LGIA. Each Party shall keep such accounts
and records for a period equivalent to the audit rights periods described in
Article 25.4.   25.4   Audit Rights Periods.

  25.4.1   Audit Rights Period for Construction-Related Accounts and Records.
Accounts and records related to the design, engineering, procurement, and
construction of Transmission Owner’s Interconnection Facilities, Transmission
Owner’s System Protection Facilities, Distribution Upgrades and Network Upgrades
shall be subject to audit for a period of twenty-four months following
Transmission Owner’s issuance of a final invoice in accordance with
Article 12.2.     25.4.2   Audit Rights Period for All Other Accounts and
Records. Accounts and records related to a Party’s performance or satisfaction
of all obligations under this LGIA other than those described in Article 25.4.1
shall be subject to audit as follows: (i) for an audit relating to cost
obligations, the applicable audit

 



--------------------------------------------------------------------------------



 



Original Sheet No. 68

      rights period shall be twenty-four months after the auditing Party’s
receipt of an invoice giving rise to such cost obligations; and (ii) for an
audit relating to all other obligations, the applicable audit rights period
shall be twenty-four months after the event for which the audit is sought.

25.5   Audit Results. If an audit by a Party determines that an overpayment or
an underpayment has occurred, a notice of such overpayment or underpayment shall
be given to the Party or from whom the overpayment or underpayment is owed
together with those records from the audit which support such determination.

ARTICLE 26. SUBCONTRACTORS

26.1   General. Nothing in this LGIA shall prevent a Party from utilizing the
services of any subcontractor as it deems appropriate to perform its obligations
under this LGIA; provided, however, that each Party shall require its
subcontractors to comply with all applicable terms and conditions of this LGIA
in providing such services and each Party shall remain primarily liable to the
other Party for the performance of such subcontractor.   26.2   Responsibility
of Principal. The creation of any subcontract relationship shall not relieve the
hiring Party of any of its obligations under this LGIA. The hiring Party shall
be fully responsible to the other Party for the acts or omissions of any
subcontractor the hiring Party hires as if no subcontract had been made;
provided, however, that in no event shall the Transmission Provider or
Transmission Owner be liable for the actions or inactions of the Interconnection
Customer or its subcontractors with respect to obligations of the
Interconnection Customer under Article 5 of this LGIA. Any applicable obligation
imposed by this LGIA upon the hiring Party shall be equally binding upon, and
shall be construed as having application to, any subcontractor of such Party.  
26.3   No Limitation by Insurance. The obligations under this Article 26 will
not be limited in any way by any limitation of subcontractor’s insurance.

ARTICLE 27. DISPUTES

27.1   Submission. In the event any Party has a dispute, or asserts a claim,
that arises out of or in connection with this LGIA or its performance, such
Party (the “disputing Party”) shall provide the other Parties with written
notice of the dispute or claim (“Notice of Dispute”). Such dispute or claim
shall be referred to a designated senior representative of each Party for
resolution on an informal basis as promptly as practicable after receipt of the
Notice of Dispute by the non-disputing Parties. In the event the designated
representatives are unable to resolve the claim or dispute through unassisted or
assisted negotiations within thirty (30) Calendar Days of the non-disputing
Parties’ receipt of the Notice of Dispute, such claim or dispute shall be
submitted for resolution in accordance with the dispute resolution procedures of
the Tariff.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 69
ARTICLE 28. REPRESENTATIONS, WARRANTIES AND COVENANTS

28.1   General. Each Party makes the following representations, warranties and
covenants:

  28.1.1   Good Standing. Such Party is duly organized, validly existing and in
good standing under the laws of the state in which it is organized, formed, or
incorporated, as applicable; that it is qualified to do business in the state or
states in which the Generating Facility, Interconnection Facilities and Network
Upgrades owned by such Party, as applicable, are located; and that it has the
corporate power and authority to own its properties, to carry on its business as
now being conducted and to enter into this LGIA and carry out the transactions
contemplated hereby and perform and carry out all covenants and obligations on
its part to be performed under and pursuant to this LGIA.     28.1.2  
Authority. Such Party has the right, power and authority to enter into this
LGIA, to become a Party hereto and to perform its obligations hereunder. This
LGIA is a legal, valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms, except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforceability is sought in a proceeding in
equity or at law).     28.1.3   No Conflict. The execution, delivery and
performance of this LGIA does not violate or conflict with the organizational or
formation documents, or bylaws or operating agreement, of such Party, or any
judgment, license, permit, order, material agreement or instrument applicable to
or binding upon such Party or any of its assets.     28.1.4   Consent and
Approval. Such Party has sought or obtained, or, in accordance with this LGIA
will seek or obtain, each consent, approval, authorization, order, or acceptance
by any Governmental Authority in connection with the execution, delivery and
performance of this LGIA, and it will provide to any Governmental Authority
notice of any actions under this LGIA that are required by Applicable Laws and
Regulations.

ARTICLE 29. {RESERVED}
ARTICLE 30. MISCELLANEOUS

30.1   Binding Effect. This LGIA and the rights and obligations hereof, shall be
binding upon and shall inure to the benefit of the successors and assigns of the
Parties hereto.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 70

30.2   Conflicts. In the event of a conflict between the body of this LGIA and
any attachment, appendices or exhibits hereto, the terms and provisions of the
body of this LGIA shall prevail and be deemed the final intent of the Parties.  
30.3   Rules of Interpretation. This LGIA, unless a clear contrary intention
appears, shall be construed and interpreted as follows: (1) the singular number
includes the plural number and vice versa; (2) reference to any person includes
such person’s successors and assigns but, in the case of a Party, only if such
successors and assigns are permitted by this LGIA, and reference to a person in
a particular capacity excludes such person in any other capacity or
individually; (3) reference to any agreement (including this LGIA), document,
instrument or tariff means such agreement, document, instrument, or tariff as
amended or modified and in effect from time to time in accordance with the terms
thereof and, if applicable, the terms hereof; (4) reference to any Applicable
Laws and Regulations means such Applicable Laws and Regulations as amended,
modified, codified, or reenacted, in whole or in part, and in effect from time
to time, including, if applicable, rules and regulations promulgated thereunder;
(5) unless expressly stated otherwise, reference to any Article, Section or
Appendix means such Article of this LGIA or such Appendix to this LGIA, or such
Section to the LGIP or such Appendix to the LGIP, as the case may be; (6)
“hereunder”, “hereof”, “herein”, “hereto” and words of similar import shall be
deemed references to this LGIA as a whole and not to any particular Article or
other provision hereof or thereof; (7) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; and (8) relative to the determination of any period of
time, “from” means “from and including”, “to” means “to but excluding” and
“through” means “through and including”.   30.4   Entire Agreement. This LGIA,
including all Appendices and Schedules attached hereto, constitutes the entire
agreement between the Parties with reference to the subject matter hereof, and
supersedes all prior and contemporaneous understandings or agreements, oral or
written, between the Parties with respect to the subject matter of this LGIA.
There are no other agreements, representations, warranties, or covenants, which
constitute any part of the consideration for, or any condition to, any Party’s
compliance with its obligations under this LGIA.   30.5   No Third Party
Beneficiaries. This LGIA is not intended to and does not create rights,
remedies, or benefits of any character whatsoever in favor of any persons,
corporations, associations, or entities other than the Parties, and the
obligations herein assumed are solely for the use and benefit of the Parties,
their successors in interest and, where permitted, their assigns.   30.6  
Waiver. The failure of a Party to this LGIA to insist, on any occasion, upon
strict performance of any provision of this LGIA will not be considered a waiver
of any obligation, right, or duty of, or imposed upon, such Party.       Any
waiver at any time by any Party of its rights with respect to this LGIA shall
not be deemed a continuing waiver or a waiver with respect to any other failure
to comply with

 



--------------------------------------------------------------------------------



 



Original Sheet No. 71

    any other obligation, right, duty of this LGIA. Termination or Default of
this LGIA for any reason by the Interconnection Customer shall not constitute a
waiver of the Interconnection Customer’s legal rights to obtain Interconnection
Service from the Transmission Provider. Any waiver of this LGIA shall, if
requested, be provided in writing.   30.7   Headings. The descriptive headings
of the various Articles of this LGIA have been inserted for convenience of
reference only and are of no significance in the interpretation or construction
of this LGIA.   30.8   Multiple Counterparts. This LGIA may be executed in two
or more counterparts, each of which is deemed an original but all constitute one
and the same instrument.   30.9   Amendment. The Parties may by mutual agreement
amend this LGIA by a written instrument duly executed by all of the Parties.  
30.10   Modification by the Parties. The Parties may by mutual agreement amend
the Appendices to this LGIA by a written instrument duly executed by all of the
Parties. Such amendment shall become effective and a part of this LGIA upon
satisfaction of all Applicable Laws and Regulations.   30.11   Reservation of
Rights. Transmission Provider shall have the right to make a unilateral filing
with FERC to modify this LGIA with respect to any rates, terms and conditions,
charges, classifications of service, rule or regulation under Section 205 or any
other applicable provision of the Federal Power Act and FERC’s rules and
regulations thereunder, and Transmission Owner and Interconnection Customer
shall have the right to make a unilateral filing with FERC to modify this LGIA
pursuant to Section 206 or any other applicable provision of the Federal Power
Act and FERC’s rules and regulations thereunder; provided that each Party shall
have the right to protest any such filing and to participate fully in any
proceeding before FERC in which such modifications may be considered. Nothing in
this LGIA shall limit the rights of the Parties or of FERC under Sections 205 or
206 of the Federal Power Act and FERC’s rules and regulations thereunder, except
to the extent that the Parties otherwise mutually agree as provided herein.  
30.12   No Partnership. This LGIA shall not be interpreted or construed to
create an association, joint venture, agency relationship, or partnership among
or between the Parties or to impose any partnership obligation or partnership
liability upon any Party. No Party shall have any right, power or authority to
enter into any agreement or undertaking for, or act on behalf of, or to act as
or be an agent or representative of, or to otherwise bind, the other Parties.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 72
     IN WITNESS WHEREOF, the Parties have executed this Agreement in multiple
originals; each of which shall constitute and be an original Agreement among the
Parties.

              Midwest Independent Transmission System Operator, Inc    
 
           
By:
                     
 
  Name:
Title:   William C. Phillips
Vice President
Standards Compliance & Strategy    
 
            Interstate Power and Light Company,    
 
           
By:
                       
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
            ITC Midwest LLC    
 
           
By:
                       
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Original Sheet No. 73
APPENDICES TO LGIA

     
Appendix A
  Generating Facilities and Interconnection Facilities
Appendix B
  {Reserved}
Appendix C
  Interconnection Details
Appendix D
  Security Arrangements Details
Appendix E
  {Reserved}
Appendix F
  Addresses for Delivery of Notices and Billings Technologies

 



--------------------------------------------------------------------------------



 



Original Sheet No. 81
Appendix A
To LGIA
Generating Facilities and Interconnection Facilities
This LGIA documents the existing generating stations interconnected to the
Seller’s Transmission System as of the Effective Date of the Asset Sale
Agreement between ITC Midwest, LLC and Interstate Power and Light. Attachment
A.1 — Interconnection Facilities lists the names of the generating stations,
their location and their size.
The interconnections to the electric transmission grid are detailed in
Appendix C — Interconnection Details.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 75
Attachment A.1

                                                              STEAM GENERATING
UNITS                 Unit     Unit                                            
  Reactive     Reactive                               Steam       Unit    
Capacity     Capacity     Unit                         Generating       Rating  
  (MVAR)     (MVAR)     Net                     Switch   Units   Location  
(MVA)     (Max)     (Min)     MW     NRIS     ERIS     Diagram No.    
6th St #2 (3/4 Blr)
  Cedar Rapids, IA     9       —       —       6.0       6.0               T 39
 
6th St #4 (5/6 Blr)
  Cedar Rapids, IA     21       7       -7       19.0       19.0               T
39  
6th ST #7 (7/8 Blr)
  Cedar Rapids, IA     21       7       -7       16.0       16.0               T
39  
6th St #8 (9/10 Blr)
  Cedar Rapids, IA     36       4       0       29.0       29.0               T
39  
Burlington Generating Station (BGS)
  Burlington, IA     236       75       -50       222.0       222.0            
  T 37  
Dubuque 2 (DBQ 2)
  Dubuque, IA     15       2       -2       18.0       18.0               T 62  
Dubuque 3 (DBQ 3)
  Dubuque, IA     36       9       -9       30.0       30.0               T 62  
Dubuque 4 (DBQ 4)
  Dubuque, IA     44       10       -10       37.0       37.0               T 62
 
Emery 13
  Mason City, IA     301       160       -90       256.0       256.0            
  T 70  
Fox Lake 1
  Sherburn, MN     14       3       -3       12.0       12.0               T 08
 
Fox Lake 2
  Sherburn, MN     14       4       -2       14.0       14.0               T 08
 
Fox Lake 3
  Sherburn, MN     96       30       -25       96.0       96.0               T
08  
Kapp 1
  Clinton, IA     15       5       -5       19.0       19.0               T 66  
Kapp 2
  Clinton, IA     257       100       -33       236.0       236.0              
T 66  
Lansing 2
  Lansing, IA     14       3       -3       11.0       11.0               T 58  
Lansing 3
  Lansing, IA     44       15       -7       44.0       44.0               T 58
 
Lansing 4
  Lansing, IA     305       100       -50       280.0       280.0              
T 58  
Ottumwa Generating Station (OGS)
  Chillicothe, IA     807       200       -150       367.2       367.2          
    T 16  
Prairie Creek 1
  Cedar Rapids, IA     16       7       -4       14.6       14.6               T
38  
Prairie Creek 2
  Cedar Rapids, IA     24       11       -5       22.0       22.0              
T 38  
Prairie Creek 3
  Cedar Rapids, IA     54       19       -16       50.5       50.5              
T 38  
Prairie Creek 4
  Cedar Rapids, IA     175       95       -73       159.0       149.0          
    T 38  

 



--------------------------------------------------------------------------------



 



Original Sheet No. 76

                                                             
Sutherland 1
  Marshalltown, IA     44       16       -22       35.0       35.0              
T 18  
Sutherland 2
  Marshalltown, IA     44       16       -22       35.0       35.0              
T 18  
Sutherland 3
  Marshalltown, IA     96       37       -27       82.0       82.0              
T 18  

 



--------------------------------------------------------------------------------



 



Original Sheet No. 77
Attachment A.1

                                                              COMBUSTION TURBINE
UNITS                 Unit     Unit                                            
  Reactive     Reactive                               Combustion       Unit    
Capacity     Capacity     Unit                     Switch   Turbine       Rating
    (MVAR)     (MVAR)     Net                     Diagram   Units   Location  
(MVA)     (Max)     (Min)     MW     NRIS     ERIS     No.    
Agency 1, 2, 3, 4
  Burlington, IA     21       8       -4       80.0       80.0               T
37  
BGS 1, 2
  Burlington, IA     21       7       -4       36.0       36.0               T
37  
BGS 3, 4
  Burlington, IA     21       7       -4       36.0       36.0               T
37  
Centerville 1, 2
  Centerville, IA     32       11       -5       60.0       51.1       8.9      
T 15  
Emery 11
  Mason City, IA     204       110       -65       173.4       173.4            
  T 70  
Emery 12
  Mason City, IA     201       110       -65       173.4       173.4            
  T 70  
Fox Lake 4
  Sherburn, MN     30       7       -4       26.0       26.0               T 08
 
Grinnell 1
  Grinnell, IA     28       11       -5       30.0       30.0               T 17
 
Grinnell 2
  Grinnell, IA     28       11       -5       25.0       25.0               T 17
 
Lime Creek 1
  Mason City, IA     49       10       -5       44.0       44.0               T
55  
Lime Creek 2
  Mason City, IA     49       10       -5       48.0       48.0               T
55  
Montgomery 1
  Montgomery, MN     30       7       -2       27.0       27.0               T
52  
Red Cedar 1
  Cedar Rapids, IA     26       —       —       24.0                     Dist.
Sutherland 1
  Marshalltown, IA     70       16       -22       65.0       65.0              
T 18  
Sutherland 2
  Marshalltown, IA     70       16       -22       65.0       65.0              
T 18  
Sutherland 3
  Marshalltown, IA     70       16       -22       69.0       69.0              
T 18  

 



--------------------------------------------------------------------------------



 



Original Sheet No. 78
Attachment A.1

                                                                             
DIESEL UNITS                                               Unit     Unit        
                                      Reactive     Reactive                    
                  Unit     Capacity     Capacity     Unit                    
Switch           Rating     (MVAR)     (MVAR)     Net                    
Diagram   Diesel Units   Location   (MVA)     (Max)     (Min)     MW     NRIS  
  ERIS     No.    
Centerville - 3 units
  Centerville, IA     2.5       —       —       6.4               6.4       T 15
 
Dubuque - 2 units
  Dubuque, IA     2.5       —       —       4.5               4.5       T 62  
Hills - 2 units
  Hills, MN     2.5       —       —       4.0               4.0     Dist.
Lansing - 2 units
  Lansing, IA     1.25       —       —       2.0               2.0       T 58  

 



--------------------------------------------------------------------------------



 



Original Sheet No. 79
Appendix B
To LGIA
[Reserved]

 



--------------------------------------------------------------------------------



 



Original Sheet No. 80
Appendix C
To LGIA
Interconnection Details
This Appendix C is a part of this LGIA among Interconnection Customer,
Transmission Owner and the Transmission Provider and documents the existing
generating stations interconnected to the Seller’s Transmission System as of the
January 18, 2007 Effective Date of the Asset Sale Agreement between ITC Midwest,
LLC and Interstate Power and Light (IPL).

1.   The unique requirements of each generation interconnection will dictate the
establishment of mutually agreeable Interconnection and/or Operating Guidelines
that further define the requirements of this LGIA. The Interconnection and/or
Operating Guidelines applicable to this LGIA consist of the following
information. Additional detail may be provided through attachment to this
Appendix C or through electronic means via the web address specified.

  (a)   System Protection Facilities;

      The Generator System Protection facilities shall have the present
protection capabilities interfaced with the following Transmission Owner’s
system Protection Facilities:

  •   Over Voltage Relays,     •   Back-up Phase Directional Relays,     •  
Current Unbalance (Negative Sequence) Relays,     •   Underfrequency Relays

      The System Protection Facilities for both the Generator and Transmission
Owner shall meet the current requirements of the applicable Regional Reliability
Organization (RRO) for system protection design, disturbance reporting,
maintenance, and testing.

  (b)   Communication requirements;

      N/A — This Interconnection Agreement is for a fleet of existing generating
stations.

  (c)   Metering requirements;

      The station metering as installed on the date of closing shall be deemed
acceptable. The Point of Interconnection is on the high side of the transformers
as detailed in Attachment C.1.

  (d)   Grounding requirements;

      N/A — This Interconnection Agreement is for a fleet of existing generating
stations.

  (e)   Transmission Line and Substation Connection configurations;

      See Attachment C.1 — Interconnection Details.

  (f)   Unit Stability requirements;

      All generator/exciter/governor manufacturers’ data sheets shall be made
available to the Transmission Owner or its designated agent for modeling in
transient/voltage stability, short circuit, and relay setting calculation
programs. This includes generator reactive capability curves and exciter
saturation curves.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 81

      The Interconnection Customer shall provide power system stabilizer data,
if applicable, the Generator Step-up Transformer (GSU) data, and the generation
plant/station auxiliary load data.

  (g)   Equipment ratings;

      N/A — This Interconnection Agreement is for a fleet of existing generating
stations.

  (h)   Short Circuit requirements;

      Interconnection Customer shall provide the GSU impedance data and the
lines to the Point of Interconnection including the positive, negative and zero
sequence values, to be used in calculating the fault impedance.

  (i)   Synchronizing requirements;

      Setting changes of any synchronizing devices shall be approved by the
Transmission Owner or its designated agent, with a hard copy of the changes
forwarded to the Transmission Owner.

  (j)   Generation and Operation Control requirements;

      N/A — This Interconnection Agreement is for a fleet of existing generating
stations.

  (k)   Data provisions;

      N/A — This Interconnection Agreement is for a fleet of existing generating
stations.

  (l)   Energization inspection and testing requirements;

      The Transmission Owner and Generating Facility interconnection facilities
were initially inspected and tested to support various operations dates for each
of the generating facilities. There is no requirement for this inspection or
testing at the time ownership is transferred to the Transmission Owner.

  (m)   If applicable, the unique requirements, if any, of the Transmission
Owner to which the Facility will be physically interconnected;

      Any changes to the Generating Facility net VAR capabilities, including
changes to either net static or net dynamic capability, shall be approved by the
Transmission Owner or its designated agent, such approval shall not be
unreasonably withheld.

  (n)   Switching and Tagging;

      The Interconnection Customer shall comply with the Transmission Owner’s or
its designated agent’s most recent version of the Switching and Tagging
procedures for switching under the direction of the Transmission Owner. For
switching on Interconnection Customer owned equipment the Interconnection
Customer switching procedures shall be used. See Attachment C.2 — EOP 204 —
Electric Transmission and Distribution Switching and Hold Card Procedures.

  (o)   Data reporting requirements;

      The Interconnection Customer shall provide operating data and equipment
modeling to Transmission Owner or its designated agent and/or the appropriate
Regional Entity to support the following:

  •   NERC Compliance Program(s)

 



--------------------------------------------------------------------------------



 



Original Sheet No. 82

  •   Regional Entity Compliance Program(s)     •   Federal, State, and Local
Regulatory programs

      The Interconnection Customer will annually forecast the firm MW and MVAR
usage on each plant Reserve Station Auxiliary system for periods when the
Generator is on-line, and starting/stopping, and provide the information
annually to the Transmission Owner or its designated agent.

  (p)   Training;

      Interconnection Customer and Transmission Owner or its designated agent
shall provide the necessary training to insure the reliability of the electric
transmission grid, in both normal and emergency conditions.

  (q)   Capacity determination and verification (including ancillary services
and certification);

      The Interconnection Customer shall comply with the Capacity Determination
rules of the Regional Reliability Region that the Transmission Owner is a member
of.

  (r)   Emergency operations, including system restoration and black start
arrangements;

      The Interconnection Customer shall provide the Transmission Owner or its
designated agent with plant data and plant procedures necessary to coordinate
and implement the Transmission Owner or its designated agent black-start plans.
The Interconnection Customer will participate in black-start drills as
requested.

  (s)   Identified must-run conditions;

      There are no identified must-run conditions.

  (t)   Provision of ancillary services;

      Interconnection Customer shall provide Ancillary Services to Transmission
Owner or its designated agent as required by the Tariff.

  (u)   Specific transmission requirements of nuclear units to abide by all NRC
Requirements and Commitments;

      N/A.

  (v)   Stability requirements, including generation short circuit ratio
considerations;

      The stability and short circuit ratio considerations are those needed to
meet the applicable Regional Entity requirements.

  (w)   Limitations of operations in support of emergency response;

      Interconnection Customer shall comply with directives of the Transmission
Owner or its designated agent in its role as Reliability Coordinator to insure
reliability of the electric transmission grid.

  (x)   Maintenance and Testing;

      The Transmission Owner and Generation Facility Owner interconnection
facilities shall be tested and maintained with a combination of condition based
and frequency based programs following Good Utility Practices. The facilities
shall be tested on a five year cycle and maintained in accordance with the NERC
Reliability Standards and Regional Entity Program.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 83

  (y)   Low Voltage Ride-Through Capability (LVRT);

      The generating stations associated with this LGIA were operating prior to
the FERC order concerning LVRT and therefore are not subject to the
requirements. Any new generating units will have separate LGIA’s, and LVRT will
be addressed in those agreements.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 84

.   Included in Attachment C.1 are the Switch Diagrams listed below:

  •   The Switch Diagrams were removed from this copy of the Agreement.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 81
Appendix D
To LGIA
Security Arrangements Details
Infrastructure security of Transmission or Distribution System equipment and
operations, as applicable, and control hardware and software is essential to
ensure day-to-day Transmission and Distribution System reliability and
operational security. The Commission will expect all Transmission Providers,
market participants, and Interconnection Customers interconnected to the
Transmission or Distribution System, as applicable, to comply with the
recommendations provided by Governmental Authorities regarding Critical Energy
Infrastructure Information (“CEII”) as that term is defined in 18 C.F.R.
Section 388.113(c) and best practice recommendations from the electric
reliability authority. All public utilities will be expected to meet basic
standards for system infrastructure and operational security, including
physical, operational, and cyber-security practices.

 



--------------------------------------------------------------------------------



 



Original Sheet No. 81
Appendix E
To LGIA
[Reserved]

 



--------------------------------------------------------------------------------



 



Original Sheet No. 82
Appendix F
To LGIA
Addresses for Delivery of Notices and Billings
Notices:
     Transmission Provider:
          Midwest Independent Transmission System Operator, Inc.
          Attn: Manager, Interconnection Planning
          701 City Center Drive
          Carmel, IN 46032
     Transmission Owner:
          ITC Midwest, LLC
          Attn: Legal Department — Contracts
          39500 Orchard Hill Place, Suite 200
          Novi, MI 48375
     Interconnection Customer:
          Interstate Power and Light Company
          200 First Street SE
          PO Box 351
          Cedar Rapids, IA, 52406-0351
          Attn: President
          Facsimile: 319-786-7720
          With a copy to:
          Alliant Energy Corporate Services, Inc.
          4902 Biltmore Lane
          Madison, WI, 53718
          Attn: General Counsel
          Facsimile: 680-458-0143
Billings and Payments:
     Transmission Provider:

 



--------------------------------------------------------------------------------



 



Original Sheet No. 82
          Phone No.:
          Fax No.:
          Email:
     Transmission Owner:
          ITC Midwest, LLC
          Attn: Legal Department — Contracts
          39500 Orchard Hill Place, Suite 200
           Novi, MI 48375
     Interconnection Customer:
          Alliant Energy Corporate Services, Inc.
          4902 Biltmore Lane
          Madison, WI, 53718
          Attn: Amanda Collins
          Facsimile: 680-458-0124
Alternative Forms of Delivery of Notices (telephone, facsimile or email):
     Transmission Provider:
          Midwest Independent Transmission System Operator, Inc.
          Attn: Manager, Interconnection Engineering
          701 City Center Drive
          Carmel, IN 46032
     Transmission Owner:
          Voice Telephone — (248) 374-7254
          Facsimile Telephone — (248) 374-7135
          E-Mail Address — jfrankowski@itctransco.com
     Interconnection Customer:
Interstate Power and Light Company
200 First Street SE
PO Box 351
Cedar Rapids, IA, 52406-0351
Attn: Vice President, Generation
Facsimile: 319-786-7265

 